 ADAIR STANDISH CORP.Adair Standish CorporationandFlint Local 282-CGraphic Communications International Union,AFL-CIO. Case 7-CA-25059July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON ANDCRACRAFTOn February 6, 1987, Administrative Law JudgeBernard Ries issued the attached decision.The Re-spondent filed exceptions and a supporting brief,and the Charging Party filed cross-exceptions, asupporting brief, and an answering brief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Boardhas considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,'findings,2and conclusions asmodified,tomodifyhis'We find no merit in the Respondent's exception to the severance ofCase 7-CA-25973 fromthis caseOur reasons are fully set forth in ourdecision inAdairStandish Corp.283 NLRB668 (1987).We agree with the judge's finding that the Respondent violated Sec8(axl) of the Act by interviewing employee Carol Barber without ob-serving the safeguardsprescribedinJohnnie'sPoultryCo, 146 NLRB 770,775 (1964),enf. denied on other grounds344 F 2d 617 (8th Cir.1965).We find no merit in the Respondent's contention that this allegation isbarred by Sec 10(b) of theAct becauseitwas not specifically referred toin the chargeWe agree with the judge's ruling at the hearing that thisallegationwas encompassed within the charge's surveillance allegationsSee generallyClark Equipment Co,278 NLRB498 (1986)In finding that the questioning of Barber violated Sec 8(a)(1) of theAct, Chairman Stephens does not rely onJohnnie'sPoultry Co,supra, butfinds(1) that,under all the circumstances, employee Barber could nothave felt free to refuse to respond to the questions asked by the Respond-ent's attorney,(2) that in light of the Respondent's expressed hostility tothe employees'union activities,an employee in that situation could rea-sonably have been coerced by the questions concerning what she hadsigned and whether she knew who had brought the Union in, notwith-standing an assurance that her job would not be affected by her answers,and (3)that these particular questions went beyond the questioning neces-sary to prepare for the hearing on the Respondent's objections. On thebasis of all of these factors taken together,Chairman Stephens finds the8(axl) violation2 TheRespondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd.188 F 2d 362(3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findingsWe have carefully examined the record and we find no merit in theRespondent's contentions that the judge was biased or had a predeter-minedtheory ofthe case.The Respondent has excepted to the judge'sconclusion that PlantManager DennisAdair isRobertAdair's sonWe note that Dennis isJohnAdair's son but find this immaterial to the decision3 In accordance with our decisioninNewHorizonsfor the Retarded,283 NLRB1173 (1987),interest on and after January1, 1987, shall becomputed at the "short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendment to 26 U S.C. § 6621 Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendmentto 26 U.S C § 6621), shall becomputed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977)317remedy, 3and to adopt the recommended Order asmodified.4We agree with the judge's finding that AdairStandishCorporationcommitted numerous viola-tions of Section 8(a)(1), (3), and(5) of the Act inthe course and aftermath of a successful union cam-paign at its Standish,Michigan plant.We disagree,however,with some of the rationale stated in thejudge's decision.Although we adopt the judge's ul-timate conclusions,for the reasons set forth below,we do not in all instances adopt his rationale.The Respondent is a wholly owned subsidiary ofa printing company headquartered in Southfield,Michigan.The Adairsoperate two printing plantsinMichigan:one at Dexter,close to Southfield,with about 65 employees;and one at Standish,about 150 miles from Southfield,with about 37 em-ployees.Both plants are engaged in the same typeof work,i.e.,printing automotive service manuals,other manuals,catalogues, and forms.The conducton which this case is based occurred at the Stand-ish facility.1.THE 8(A)(1) VIOLATIONSWe agree with the judge's finding that the Re-spondent violated Section 8(a)(1) of the Act whenacknowledged Supervisor Calvin Ireland threat-ened during the union campaign that the arrival ofa new press that had been ordered for the Standishplant was going to be delayed or canceled becauseof the union activity.5We agree with the judge's finding that- the Re-spondent violated Section 8(a)(1) of the-Act when,2 days after the election,the Respondent posted anotice that stated that "[a]nyone who is interestedin revoking their authorization card which yousigned prior to the election may do so by obtaininga request form from your supervisor."DennisAdair testified that the notice evolved from inquir-iesmade by two employees about retrieving theircards.6We agree with the judge that the notice4We shall modify pars 1(c)and 1(d)of the recommended Order toconform to our decision.S Despite the absence of a complaint allegation,the judge found a sepa-rate 8(a)(I) violation in a similar remark made by Supervisor Rich Liv-ingstone several months after the election.We find it unnecessary to passon the legality of this statement because the finding of an additional vio-lationwould be essentially cumulative and would not materially affectthe Order.The judge found,and we agree,thatDarrell Baughman was not a su-pervisor and that,therefore,statements made by him did not constitute aviolation of the Act. We find it unnecessary to go beyond this conclusionand do not rely on the judge's further discussion as to whether remarksmade by Baughman would have constituted violations if Baughman werea supervisor.6 Employee George Nott testified that on election day, he asked ScottMerrill,one of the Respondent's attorneys, what use the Union couldmake of the card that Nott had signed earlier When Merrill said the cardcould be used to fine him if Nott crossed a picket line, Nott asked howContinued290 NLRB No. 43 318DECISIONSOF THE NATIONALLABOR RELATIONS BOARDwas a violation of Section 8(a)(1), but only for thefollowing reasons.We find that the Respondentviolated Section 8(a)(1) because it did not merelyadvise employees of their legal rights,but rathersolicited them to revoke their authorization cards.Although it is, of course,lawful "for an employerto inform employees of their rights under Section 7[in] an atmosphere free of coercion,intimidation, orunion animus,"Peoples Gas System,275 NLRB 505,507-508(1985), that is not the situation here. Inthis case,the Respondent's communication to em-ployees occurred in the context of contemporane-ous violations of Section 8(a)(1), (3), and(5). In ad-dition,the notice was posted immediately after theUnion's election victory that the Respondent ada-mantly opposed.Finally,we note that the noticedirected employees to their supervisors to obtainrevocation forms.In apparent furtherance of thisdirective,Supervisor Ireland testified that he "tookitupon himself"to "let the employees know that Ihad the forms to fill out to revoke their authoriza-tion cards."Employee Cummings verified that hehad been approached by Supervisor Ireland aboutthe availability of such forms.As the judge rea-soned,this procedure puts employees"in the lime-light and on the spot"in a manner inconsistentwith their basic Section 7 right freely to choosewhether to engage in or refrain from union activi-ties.Finally,this coercive aspect of the notice wasnot mitigated by any employer assurances againstreprisals for failing to request a form.Accordingly,we adopt the judge's finding that the Respondent'snotice violated Section 8(a)(1).7II.THE 8(A)(3) VIOLATIONSWe agree with the judge that the Respondentviolated Section 8(a)(3) of the Act when itposted anotice a few days after the election announcing anew and more stringent tardinesspolicy,statingthat the behavior of employees who did not reporton time each day "will result in disciplinary actionimmediately."We also agree with the judge thatthe Respondent's issuance of a written warning toemployee Tim Cummings pursuant to the newpolicy violated Section8(a)(3) of the Act.We also adopt the judge's finding that the Re-spondent violated Section 8(a)(3) and(1) of the Acthe could revoke the card.We find it unnecessary to pass on the judgescommentary in fn. 23 of his decision concerning this advice.7We agree with the judge that by Supervisor Ireland's action in ap-proaching employees and stating that he had the forms, the Respondentcommitted an additional 8(a)(1) violation.Although not alleged in thecomplaint, this matter was fully litigated at the hearingChairman Stephens agrees that, through the combination of the postednotices and the statements to employees by their supervisors concerningthe availability of the revocation forms,the Respondent violated Sec8(a)(1) of the Act He would not break the conduct down into separateviolations.by suspending employee Ed Lachcik for 2 days.We do so for the following reasons.As the judgefound,given the capricious and unpredictablemanner in which tardiness was handled in the past,it is reasonable to conclude that despite Lachcik'srecord of tardiness and the fact that he had previ-ously received two warnings,the suspension was atleast in part due to the Respondent's unlawful im-positionof its new attendance policy.In thisregard,we note,as the judge did, that after receiv-ing his second warning onMay 7,1985, Lachcikwas late numerous times between May 7 and theSeptember 11 election without receiving any fur-ther discipline.Shortly after the election,Lachcikwas suspended for the first time,for tardiness thatoccurred before the new policy was announced.Thus,the General Counsel has established that theemployees'protected activitywas a motivatingfactor in the Respondent'sdecision to suspendLachcik.Under the analysis set forth inWrightLine,251NLRB1083 (1980),enfd.662 F.2d 899(1st Cir.1981), cert.denied455 U.S. 989(1982), ap-provedinNLRBv.TransportationManagementCorp.,462 U.S. 393 (1983), the burden shifts to theRespondent to show that it would have suspendedLachcikeven in the absence of the employees' se-lection of the Union.We findthat the Respondenthas failed to meet its burden.The Respondent of-fered only vague testimony that employees hadbeen suspended or discharged in the past for at-tendance problems. No personnel records were in-troduced to substantiate this.Since Lachcik's sus-pensionwas imposed under the new policy andgiven the unpredictable way tardiness had beenhandled in the past, the Respondent has failed toshow that the suspension would have occurredwithout the union activity.We agree with the judge's finding that the Re-spondent violated Section 8(a)(3) of theAct by itsrefusal to take delivery of the Goss Press at Stand-ish. In March 1985 the Respondent purchased a re-conditioned high-powered press which it admitted-ly intended to install in its Standish plant to replacean older,slower Color King Press.Delivery wasscheduledfor July.8Meanwhile,union organizingefforts began at Standish in June resulting in anelection and union victory in September.Deliveryof the press was delayed. The new press was putinto storage and ultimately in May 1986 was in-stalled at the Dexter plant.The judge found that "this turn of events smacksof a motivation tainted by organizational consider-ations,"and noted that two admitted supervisorsmade this connection in talking to employees. The'All dates are in 1985 unless otherwise noted ADAIR STANDISH CORP.judge rejected the testimony of Robert Adair andthe Respondent's explanation that the change wasmade for purely business reasons,i.e.,competitionfrom Canadian printers and the loss of automotivemanual contracts. Robert Adair explained that thepresswas diverted because Dexter was the mainplant, John Adair was there, and the quick turna-round jobs are done at Dexter. These factors, how-ever,existed in March when the decision was madeto place the press at the Standish plant. Thus, thejudge found that the Respondent's explanation had"nothing to do with the volume of business, onlythe logistics." The judge, in rejecting the Respond-ent's explanation,stressed that he was not disputingthe Respondent's business judgment but found theexplanationunlikely, particularly in light of the Re-spondent's failure to substantiate its economic claimby producing full and complete evidence as to theCompany as a whole, or even as to the Standishplant standing alone.The judge concluded that theRespondent'sdecision to place the new press atDexter instead of Standish was motivated solely byantiunionconsiderations, in violation of Section8(a)(3).We agree with the ,judge's analysis.9In adoptingthe judge's decision in this regard,we additionallyfind that the failure to install the Goss press atStandish adversely affected the employees' termsand conditions of employment because the arrivalof the new press was reasonably anticipated by theemployees as having a beneficial effect on theirjobs. According to the credited and uncontradictedtestimony of employee Tim Cummings, DennisAdair had spoken of the new press in the contextof the Company's attempt to expand into a newfield.This testimony raises an inference that diver-sion of the press from Standish could reasonablyresult in diversion of new work from Standish.Further,the installationof the new Goss press wasintended to replace the older, apparently more dif-ficult to run Color King press. Accordingly, wefind that the Respondent violated Section 8(a)(3)and (1) of the Act by its failure to install the Gosspress at the Standish plant. t oIII.THE 8(A) (5) VIOLATIONSWe agree with the judge's finding that the Re-spondent violated Section8(a)(5) of the Act by°Moreover,even treating this as a mixed motive case and assumingthat there was a partial business motivation based on economic consider-ations, the Respondent still has not met its burden underWright Line,supra,to establish that it would have taken the same action even absentthe employees'union activity.10 The judge's Order requires that the pressbe moved fromDexter toStandishThis puts into effect what would havebeen the status quo antebut for the discriminatory act of the Respondent. We find no merit in theRespondent's exception alleging the remedy is punitive.319failure to bargain over the changed personnelpolicy enforcing stricter discipline for tardiness andby its failure to bargain over the economically mo-tivated September 25, 1985 layoffs of Larry Fosterand Cynthia Johnson.The Respondent has filed ex-ceptions to the judge's finding of an 8(a)(5) viola-tion in its failure to bargain over the layoffs, and tothe make-whole remedy ordered.We find the Re-spondent'sexceptions to be without merit. Thejudge'sunfair labor practice finding and recom-mended remedy with respect to the layoffs are inaccordancewithBoard precedent.SeeLapeerFoundry&Machine,,289 NLRB 1185 (1988);Ad-vertiser'sMfg.Co.,280 NLRB 1185 (1986),enfd.823 F.2d 1086(7th Cir.1987).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Adair Standish Corporation, Standish,Michigan,itsofficers,agents,successors,and as-signs,shall take the action set forth in the Order asmodified.1.Substitute the following for paragraph 1(c)."(c) Telling employees that equipment would notbe or might not be installed at their plant becauseof their union activities."2. Substitute the following for paragraph 1(d)."(d) Soliciting employees to revoke their authori-zation cards,and having supervisors personallyinform individual employees that they had the rev-ocation forms available."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities. 320DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT refuse to bargain with Flint Local282-C,GraphicCommunications InternationalUnion,AFL-CIO or any other labor organization,after such a labor organization has prevailed in arepresentation election,by making material changesin existing terms and conditions of employment ofour represented employees without consulting thelabor organization as required by law.WE WILL NOT discriminate against employees forsupporting the Union or any other labor organiza-tion by transferring equipment in order to diminishthe employment opportunities available to the em-ployees and by promulgating more stringent at-tendance rules.WE WILL NOT tell employees that equipment willnot be or might not be installed at their plant be-cause of their union activities.WE WILL NOT solicit employees to revoke theirauthorization cards and WE WILL NOT have super-visors personally inform individual employees thatthey have revocation forms available.WE WILL NOT conduct interviews with employ-ees in preparation for a hearing(i)without inform-ing them that their participation in the interview ispurely voluntary and that they can refuse toanswer any questions,or (ii)in an atmosphere ofhostility to the Union involved,or (iii)while con-ducting such interviews,exceed the legitimatescope of inquiry for such interviews so as to unnec-essarily and coercively intrude into the Section 7activities of employees.WE WILL NOT in any like or related mannerinterferewith, restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL promptly install in our Standish planttheGoss HV press which was installed in theDexter plant in May 1986.WE WILL,ifwe have not already done so, offerCynthia Johnson and Larry Foster immediate rein-statement to their former jobs or,if those jobs nolonger exist,to substantially equivalent ones, with-out prejudice to their seniority or any other rightsand privileges previously enjoyed, and WE WILLmake them whole for any loss of earnings andother benefits resulting from their unlawful layoffs,less any interim earnings,plus interest.In addition,WE WILL make whole any employees includingEdward Lachcik and Tim Cummings who havesuffered losses stemming from application of thenew policy relating to tardiness adopted about Sep-tember 13, 1985.WE WILL remove from our files any reference tothe layoffs of Larry Foster and Cynthia Johnsonon September 25, 1985,the September 17, 1985 dis-ciplinary notice issued to Tim Cummings,and theSeptember 17 suspension of Edward Lachcik andany reference to other disciplinary action involvingother employees since about September 13, 1985,issued pursuant to the new tardiness rule adoptedat that time,and notify them all in writing thatsuch expunction has been made,and that such ad-verse actions will not be used against them in anyway.WE WILL rescind the September 13, 1985 tardi-ness disciplinary policy and the offer of assistancefor the revocation of union authorization cards alsoannounced about September 13, 1985,and removethe posted notice of such policies.WE WILL notify and, on request,consultwiththe Union before making changes in any mandato-ry subject of bargaining.ADAIR STANDISH CORPORATIONDwight R. Kirksey,Esq.,for the General Counsel.FrancisT.Coleman,Esq.andScottR.Merrill,Esq.(Boothe, Prichard & Dudley),of Washington,D.C., forthe Respondent.Donald B. Greenspon,Esq. (Greenspon,Scheff &Washing-ton,P.C.),of Detroit,Michigan,for the ChargingParty.DECISIONBERNARD RIES, Administrative Law Judge.This casewas tried in Bay City and Midland,Michigan,on variousdays in August and September 1986. The consolidatedcomplaint alleges that Respondent committed severalviolations of Sections 8(a)(1), (3), and(5) of the Act inthe course and aftermath of a successful union campaignat its Standish,Michigan plant.'All parties have submitted briefs,zwhich I have care-fully reviewed, as I have similarly considered the record'As explained in the"Order GrantingMotion ToSever"issued by meon 5 November 1986, 1 granted a motion by the Charging Party to severthe allegations of the consolidated case(Case 7-CA-25973)dealing solelywith Respondent's general refusal to recognize and bargain with, and itsrefusal to furnish information to, the UnionOn 10 November 1986, Iissued a decision in that case(JD-294-86)2On or about21November1986,Respondent filed "Respondent'sMotion To Strike Certain Portions of the BriefsFiledby the GeneralCounsel and Charging Party."Thereafter,the General Counsel and theChargingParty filedanswers to the motionAs theypoint out, the"Motion to Strike"is, in fact,simply a reply brief.Presumably,Respond-ent recognized that while the Board's Rules and Regulations permit thefiling of "motions" without stated limitation(Sec. 102 24),they make noexpress provision,in Sec 102.42 dealing with the filing of "a" bnef, forreply briefsHence,Respondent filed what lawyers would identify as areply brief,with the clearly inappropriate title of"Motion to Strike."Ironically, in doing so, Respondent included a statement of alleged factwhich isdehorsthe record and which would fall within those categoriesnormally subject to a motion to strike; further included a statement offact regarding the contents of the complaint which is indisputably errone-ous, and made several misstatements of the record.Charging Party requests denial of the motion,the General Counsel asksme to reject the document and strike it from the record Having had, per-force,to read the"Motion to Strike"to determine whether it was well-founded,Isee no point in striking it from the record.Ishall, however,Continued ADAIR STANDISH CORP.of the proceedings3 and my recollection of the witnessesas they testified.There follow the findings of fact, con-clusions of law,and recommendations I have drawnfrom these sources.1.THE DIVERSION OF THE GOSS HVA. BackgroundRespondent is a wholly owned subsidiary of a printingcompany with headquarters in Southfield, Michigan, asuburb of Detroit.Robert Adair is president and one-third owner of the Company and its real estate,machin-ery-purchasing,and other subsidiaries,and his brotherJohn presumably is another owner.The Adairs operate two printing plants in Michigan:one at Dexter,close to Southfield,with about 65 em-ployees,and one at Standish,perhaps 150 miles fromSouthfield, employing approximately 37 workers.4 TheStandish plant was opened last,in or about 1976. Bothplants have basically engaged in the same sort of printingwork-automotive service manuals for use by serviceshops and garages,and other kinds of catalogs,forms,andmanuals-althoughDexter,unlikeStandish, alsodoes all the"preparation"work for both plants. RobertAdair testified that the Standish plant was established be-cause it was thought to be "cost effective"to have an-other plant in the Detroit vicinity which was within aday's commute,with time left over;he later explainedthat the average cost of labor was less at Standish-"That is the reason we are there."aThere were at Standish two printing presses-a large,fast,sophisticated one called the Goss HV and a smaller,slower,older Color King.°Adair testified that early in1985,he and brother John anticipated an increase in busi-ness and decided to trade in the Color King for anotherGoss HV, to be placed in the Standish plant. They con-tracted at the end of March to purchase a remanufac-turedGoss from Rockwell Graphic Systems, Inc., inChicago.The sale was originally planned to be consummated inJune,but evidently the renovation was not completed bythat month.However,on 15 July,a Rockwell represent-ative dispatched a mailgram to Adair stating that thepress was "expected to ship weekof 7/29/85" and to bereceived on "7/31/85," and that Adair should arrange tohave the payment balance ready to forward on"7/26/85."The press was never installed at Standish.Eventually,instead,itwas sent to Dexter,and a smallerpress called the Surburban,requiring fewer employees tooperate,according to Robert Adair,was removed fromtreat it as a reply brief which neither the regulations specifically,nor I inmy discretion(Allis-Chalmers Corp.,234 NLRB 350, 351 In. 4 (1978)), hasauthorized,and I shall,to the best of my ability,ignore it.s Errors in the transcript have been noted and corrected.4 There were 37 voters in the I I September election.5 I found it difficult to believe that,as he testified.Adair could notquantify the comparative wage scales at the two plants because therecord shows that he personally reviewed and signed each pay change, atleast at StandishAt some material times,the Standish plant has operated a night shiftlimited to one press crew,normally,the rest of the plant-the binders,the shippers, etc.-does not work at night.321Dexter and installed in place of the expected Goss atStandish.The first question presented is why the plan waschanged.The General Counsel and the Charging Partyattribute the decision to the union activities of the Stand-ish employees.The record shows that at some time around late June,a Standish press employee named Larry Foster,anotheremployee named Cynthia Johnson(both of them here al-leged to be discriminatees),and "maybe 25-30 people"met in the lunchroom one morning after accidentally dis-covering that a less senior employee named DarrellBaughman(aboutwhom more later)was earning ahigher wage than other employees.The group chose sixemployees-including Foster and Johnson-to speak toPlantManager Dennis Adair,son of Robert,"aboutseeing if we could get some insurance and a pay raisepossibly."A few days later,7 the six spoke to Adair;he said thathe would"get back to"them,but time passed and noth-ing happened.One morning,a number of people in the lunchroom in-quired about the results of the meeting with Adair. They"had like a vote"to investigate finding a union to helpthem,and appointed Foster to undertake the search.Foster ultimately made contact with Thelma McCon-nell, an organizerforGCIU,and a meeting at a motelbetween McConnell,Foster,Johnson,and three othercommittee members ensued.The next day,the five em-ployees explained to "the rest of the group"how a unioncould be organized.A week later,perhaps on 9 July,McConnell met with a"majority of the people" at thetown hall,where she obtained a number of signed au-thorization cards.Present at the meeting as a result ofFoster's invitation was Calvin Ireland,conceded by Re-spondent to be one of the only three statutory supervi-sors(including Dennis Adair)at the plant;Ireland alsosigned a card. 8The Union filed a petition with the Board on 15 July,and the 11 September election resulted in a 25-11 unionvictory.9According to the General Counsel and the ChargingParty,itwas the appearance of the Union on the scenein July,and its subsequent victory in September, whichledRespondent to change its mind about installing thenewly refurbishedfive-or six-manned Goss in the Stand-ish plant and to put it instead at Dexter,while sendingthe smaller three-or four-man10 Suburban to StandishfromDexter to replace at Standish the Color Kingwhich had been traded in on the new Goss.The Generalr Foster's testimony, from whichthis passage comes,is atrocious re-garding dates and times.B Respondentreferredto Ireland at the hearing as "supervisorpress de-partment,"not necessarilylimited to the day shift.a Respondent subsequently filed objectionsto the election;a hearingofficer found the objections to be withoutment on22 November 1985;on appeal, theBoard agreedand issueda certificationof representationon 27 May 1986;and on6 June, the Respondentfiled a motion for recon-siderationwith the Board, which the Board denied on 24 September.10 Robert Adair testifiedthat the Suburban"normal[ly]"takes a three-man crew;Judy Schumacher testified that when she worked on it, fourpeople were required. 322DECISIONSOF THE NATIONALLABOR RELATIONS BOARDCounsel relies not only on the timing of the change andon what it considers to be weaknesses in Respondent'sexplanation of it,but also on certain statements and otherindicia of unlawful motivation.We turn first to the lattercontentions.B. The Alleged Evidence of Motivation1.Larry Foster testified that at some point between 9July and 11 September,while he and Supervisor Irelandwere operatingtheColorKing,Foster said that hewould be happy when it was replaced by the Goss (obvi-ously a subject of common knowledge at the plant) be-cause the King press was difficult to operate.Accordingto Foster,Ireland"told me that I should not be too anx-ious in getting rid of the King press,because of theUnion activity they could take and cancel the new Gosscoming."Although Ireland testimonially conceded thathemight have told Foster that the new press wascoming,he denied that he also told him"itwas not"coming or expressed an opinion that the press wouldcome in if the Union did.The complaint alleges that in or around September1985, Supervisor Ireland"threatened employees that thedelivery of the recently ordered Rockwell-Goss presswas going to be delayed or cancelled because of the em-ployees' support for the Charging Union and because ofthe Charging Union'sorganizing campaign."AlthoughFoster's recall of the timing of events was abominable,he did not strike me as a dishonest person;11 the wholeof Ireland's testimony,on the other hand,leftme doubt-ing his reliability.Accordingly, I accept Foster's testimo-ny as recited above.12Iconclude,moreover,that the statement alleged-made by an acknowledged supervisor and suggesting apossible link between"Union activity"and adverseaction against the employees-isclearly coercive withinthe meaning of Section 8 (a)(1). That Foster invited Ire-land to attend the first union meeting does argue, it istrue,that Foster regarded the relationship between Ire-land and the rank-and-file to be one of equality, thusmitigating the effect of the statement on Foster. At thesame time,Foster also knew the side of Ireland whichafforded the latter a desk(or two,according to employ-ee Cummings)and daily employment involving,unlikethe other employees,little or no routine manual labor inthe regular course of his duties.The evidence also showsthat Ireland signed disciplinary warnings in the "Signa-ture of Foreman or Supervisor"Block and was thoughtto be in charge of all presswork in the shop, next to11Of the six instances of Foster's unreliability outlined in Respondent'sbrief,rive have to do with the timing and duration of various events Asto the sixth-whether Foster was ever told that he was promoted to"press operator,"Respondent asserts,inter alia,that "no other witnessconfirmed the alleged promotion."Supervisor Ireland, when asked on re-directwhat Foster'spositionwas"during the summer of 1985," an-swered,"Ibelieve press operator "12 I do not think,however,although I cannot be sure, that the conver-sation could have occurred as late as 9 July while Foster and Irelandwere operating the Color King. The testimony is extremely confused asto when in 1985 Respondent stopped using the Color King. Foster else-where testified that the last such time was 2 July On the other hand,PlantManager Adair testified that the Color King was being used, but"very little," "during the summer."Adair.There was enough there,Ibelieve, to lead Fosterto believe that in speaking of such possibilities,Irelandwas echoing the mindset of the employer.Ithereforeconclude that in making his assessment of the possibili-ties,Ireland violated Section 8(a)(1) as alleged.I furtherconclude that the statement by Ireland lends force to thecontention that the diversion of the new Goss from thenewly unionized Standish plant to the unorganizedDexter shop was motivated by union-related consider-ations.2.A similar,but more definite,statement was attrib-uted to Darrell Baughman,the night-shift press operator,by 3-year employee Brian Lachcik,who was, at the time,"press help" working with six other employees on thenight shift.Lachcik testified that on one occasion, afterthe election,Baughman told the crew that"the newpress is not coming in, it got shipped to Dexter." Hewent on to say it was "on account of the Union.He saidonce this Union is in,we ain'tgoing to have the newpress in. He said you should have waited until the newpress come in before the Union came in. You shouldhave put the new press in."Baughman did not testify. There was,however, agood deal of testimony about him,and its aggregateleaves me convinced that Baughman was, or was appar-ently,in a position to make definitive pronouncementsabout the reason for management decisions."He wasthe operator of the press at night,in charge of a crew ofsixpeople and also, because seldom were any otherworkers present,often"in charge"of the building (towhich he had a key)aswell.14Lachcik testified thatwhen he went on the night shift,Adair introducedBaughman to him by saying,"[T]his is your foreman onthe night shift,he is going to tell you what to do, youlisten to him."This admonition was arguably directed primarily toBaughman's control over the press.There is scant evi-dence in the record of real supervisory-type responsibil-ity possessed by Baughman.Lachcik testified that if hefelt ill,he would"ask ... Darrell if I could go home,"and Baughman wouldsay, `okay,sometimes-ifwe gotenough help you can go."15 Baughman possessed neitherthe authority to hire, fire,nor impose discipline on themembers of the night crew. The evidence does showthat Baughman earned 50 cents per hour more than theday-shift press operator-Dennis Adair testified that theextra pay was because Baughman was an expert machin-ist,a licensed truckdriver,an expert press operator, and"very,very dependable"-but it will be recalled that, ac-cording to Foster,itwas the extra 50 cents received by13 Even though Baughman did not testify,Lachcik's testimony is trou-blesome, in that he has Baughman saying,at once and the same time, thatthe new press"gotshippedtoDexter"and"once this Union is in.we ain'tgoing to have the new press in."There is clear tension between the con-flict in tenses.14 So Dennis Adair conceded Other nonsupervisory employees alsohad keys,however.1s On brief,the Charging Party misstates the testimony in also assert-ing that employee McMann"similarly has received permission fromBaughman to leave the shift early"What McMann really testified oncross-examination was, "I would tell[Baughman] what the problem was,you know,and then he takes care of it from there ... I would leave." ADAIR STANDISH CORP.Baughmanwhichinstigated the concerted activity inJune,whichsuggests that the complaining employeesviewed him as one of them.Baughmanvoted withoutobjection in the election.Of considerableimportanceis the fact that DennisAdairstays in close contact with the night-shiftoper-ations.Lachcik testified that Adairwould normally stayover 60 or90 minutes intothe 3:30 tomidnightshift tohelp get the job going;would usually return to the plantabout three times a week at 10 p.m. and"stay a coupleof hours";and, if he did not return in person,would callabout 11 p.m. to monitorthe job.' 6Having considered,although not recited here,all thetestimony regarding the assertedsupervisory status ofBaughman,' 7I am convincedthat hedoes not qualify asa "supervisor"within the meaning of Section2(11) oftheAct.D.V. Copying &Printing,240 NLRB 1276,1281-1282(1979). Iagree with Respondentthat, of thecriteria there listed,the only one which mightpossiblyapplyto Baughman is the power"responsiblyto direct"other employees,and thisrecordshows neither that he"responsibly"directs the nightcrew,nor that he does so,as the Actalso requires,with "the use ofindependentjudgment."If the disputed employee inBowne of Hous-ton,280 NLRB1222 (1986), cited byRespondent, is nota supervisor,Ido not seeany possibilitythat Baughmanwould be so consideredby the Board.Nor, assumingthat hewas a leadman, can I concludethat he ostensibly possessedsufficient authority to beconsidered an agent of Respondent in the opinion of theotheremployees,so that they wouldimpute to the em-ployer anysentiments expressed by Baughman regardingthe consequences of union activity.18Although Baugh-man apparently acted on occasion as if hethought hepossessed managerialauthority,there is no evidence thatRespondentevergave employees"justcause"for believ-ing that Baughman's remarks regarding labor-manage-ment relations represented"the policies and desires ofthe management."Cf.Machinists Local 35 v. NLRB,311U.S. 72,80 (1940);Helena LaboratoriesCorp. v.NLRB,557 F.2d 1183,1187 (5th Cir. 1977).I therefore recommend dismissalof thisallegation.3.Therewas further testimony of the same stripe,however,which,although not alleged in the complaintas an unfair labor practice,shoresup the General Coun-sel's claim of a connection between the unionactivityand the Respondent's changeof heart aboutlocating thenew press.Cynthia Johnson testifiedthat she had severalconver-sations with Rich Livingstone,Respondent's third admit-ted supervisor,after her layoffin September.At a discus-sion in a bar,a few weeksbefore theinstant hearing, thebindery supervisor, Livingstone,said to Johnson andfellow employee Janet Johnsonthat "that is where we16 Adair testified that he returned on the average of "three, four"nights a week and called in"once or twice a night "'7 Perhaps the most significant other evidence is that Baughman per-forms the apparently ministerial act of signing the employee timesheets18With respect to an issue to be discussed infra,Inote the testimonyof Lachcik that he and employee Kohn,seeing a notice about getting cer-tain request forms from their"supervisor,"asked Baughman who the "su-pervisor"of the night shift was323messed up.Ifwe would have waited a couple moremonths, the new press would have been put in and wewould have went ahead with the Union."Janet Johnson,a believable witness, gave testimony which confirmedthat given by Cynthia Johnson;Livingstone was neverproduced to deny or explain the conversation.Icreditthe two employees.194.The complaint alleges that,in violation of Section8(a)(1), at some time between 15 July and 11 September,Baughman told employees that because of the union ac-tivities, "he was watching them and recording their ac-tions in a 'black book'and threatened that their jobs"I also conclude that Respondent violated Sec 8(a)(I) by virtue ofLivingstone 's remarkAlthough the complaint is silent on this discussion.and Livingstone failed to testify,the Board has told me that in such cir-cumstances it is appropriate to rest an unfair labor practice finding onsuch uncontested testimony.Paul DistributingCo.264NLRB 1378(1982). 1, of course, defer Respondent citesBark-man Contracting, 276NLRB 1062 fn 2(1985). involving a backpay claim for certain calendarquarters for employees not listed in the specification,found by the Boardnot to have been "fully litigated." What the Board meant in this contextis not discussedRespondent argues that there is no evidence that Adair ever communi-cated with Livingstone regarding the new press or knew of or authorizedhis remarks It further asserts that Livingstone,the bindery supervisor,was in no position to speak authoritatively about the location of a pressand was obviously venturing his own opinion, citingAbbey Island ParkManor,267 NLRB 163 In. 1 (1983),and that in such circumstances, "adiscriminatory motive cannot be attributed to the employer simply as aresult of casual statements made by supervisors,"citingNLRB v SwanSuper Cleaners,384 F 2d 609(1967), andDaytonFood FairStores V.NLRB,399 F.2d 153(6th Cir 1968).There are two separate issues here-whether the remark constitutesevidence of Respondent's mindset,and whether it constituted a violationof Sec 8(a)(1).Abbey Islandinvolved an office clerical employee, clearlynot a supervisor,who was also held not to be an agent"for hiring pur-poses"regarding a statement about the possibility of rehire made to anapplicantSwanSuper Cleanersdoes not stand for so broad a propositionas that quoted above In the present case,Livingstone was one of onlythree conceded supervisors at the plant,having direct authority over abindery work force varying in size from 2 to 12 The presence or absenceof a new Goss HV would obviously affect the volume of his own work,and so he would quite naturally have an interest in its disposition. WhenAdair was asked at the hearing whether he had ever"consult[ed]" Ire-land or Livingstone about decisions to purchase and install equipment, hisanswer was a surprisingly weak, "No, I don'tbelieve so I don't recallever doing that"The fact that,without explanation. Livingstone was notcalled as a witness to say that he made no such statement or was merelyexpressing his personal opinion is a strong ground for inferring that histestimony would be adverse to Respondent It is, of course, possible thatLivingstone(and Ireland)simply voicing their own sentiments about theeffect of unionization on the location of the press,but it happened thatthey proved to be right In this setting,Iam inclined to believe that theyknew something about Respondent's state of mind which the lesser em-ployees did not knowAs for concluding that an 8(a)(1) violation was committed,the court inDayton Food FairStores, supra, did hold that the remarks of a (arguendo)supervisor could not to constitute such a violation,attributable to thecompany because"[t]he remarks were made on Davis' own initiative,without the knowledge and consent of Food Fair At most, they werehearsay evidence of the company's attitude, made by one sympathetic tothe union campaign."The reference to "without the knowledge and con-sent of Food Fair" appears to be a factual finding made by the court, atleast, I am unable to find it in the decision of the administrative lawjudge or that of the Board. But inDayton,where the supervisor told anemployee to"watch his step because the company knew of his activity,"the Board held that Sec.8(a)(I) had been violated, a conclusionwhich isbinding on me(IowaBeef Packers,144 NLRB 615, 616 (1963). and I donot doubt that the Board would make a similar finding today,whetherthe supervisor was sympathetic to the union campaign (not shown to betrue in Livingstones case) or friendly with the employee to whom theremark was addressed. 324DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwere injeopardyin the eventthey receiveda certainnumber of demerits."BrianLachcik,who said thatBaughmanhad never before spoken of a "black book,"testified at firstthat"afterthe election" and "before the[objections]hearing," Baughmanhad told thenight em-ployees that he "had thelittleblack book,and he wasputtingchecks onit.He saidthree strikes [you're] out onthe book." On cross, he reaffirmedthatthisoccurredafter the election,but his pretrial affidavitstates thatBaughman made the remark"during the campaign."Asked whichwas accurate,Lachcik replied, "Ibelievenow it wasprobably after . . .the election."William McMann,named by Lachcikas having beenpresent on this occasion,testifiedforRespondent, but,regarding this incident,was only askedif he had ever"seen" a black bookinBaughman's possessionor heardhim make "any threats toany employee";his answerswere in the negative.Given McMann's failure todirectly rebut Lachcik'stestimonyon the "black book"incidentwhen the oppor-tunity was there to do so, together with Baughman's fail-ure to appear and deny, I feel constrained to acceptLachcik's testimony, even taking into account his proun-ion stance(he was oneof the fewemployeeswho wore ahomemade union button) and his confusion about thetiming of this statement by Baughman.Nonetheless,accepting arguendothatBaughman, con-traryto my earlier conclusion,is a legal representative ofRespondent,I perceive no basisfor findingthe violationof Section 8(a)(1) alleged in the complaint.The latter as-serts thatBaughman"toldemployees"thathe hadadopted the"black book" "because of their activities onbehalf of the Charging Unionand becauseof the Charg-ing Union'sorganizing campaign."In fact,contrary tothe GeneralCounsel's assertionon brief, Lachcik did nottestifythat Baughman made any reference to "the em-ployees' support for the union,"nor, contrary to Charg-ing Party's brief was the remark addressedonly to Lach-cik. In consequence,the necessary link to Section 7 con-certed activities is absent,and I wouldfind nobasis forinferring one in the circumstances. I recommend dismis-sal of this allegation.5.Furtheralleged as a violationof the Act (andassert-ed to be indicative of Respondent's attitudetoward theUnion) is Lachcik's undisputed testimony that a coupleof weeksbeforethe election,afterLachcik hadcaused a"bad accident,"Baughman"advised"him to take hishomemade union buttonoff "beforeDenny sees it, hemight get a little steamed on what happenedhere." Evi-dentlyBaughman himself hadnot objected to the wear-ing of the button,but thoughtthat Adair,in conjunctionwith the accident,might.To me,this sounds like simplyconsiderate advice, andnot the "order" which the com-plaint alleges, and I would find no violation based on thisevent,even if I thought Baughman legally representedRespondent in some way.6.Furtheralleged to be a violation of Section 8(a)(1) isan announcementposted byRespondent on about 13September,2days afterthe election,whichstated:"Anyonewho is interested in revoking their authoriza-tioncard whichyou signedprior tothe election may doso by obtaining a requestform from your supervisor."AccordingtoRespondent'stestimony,thisnoticeevolved frominquiries madeby twoemployeesabout-re-trievingtheir cards.Employees George Nott testified for theRespondentthat,on election day, he asked Scott Merrill,one of Re-spondent's attorneys,what use the Union could make ofthe cardearlier signedby Nott.When Merrill said thecardcould be usedto fine him if Nottcrossed a picketline,Nottasked how he couldrevokethe card.Merrillsaid hewould drawup a revocation form and send it toAdair. Adairalso testified that another employee, ArleneLa Fever, broachedhim about revoking her card; shedid nottestify.When union adherentWayne Libbrechtsaw the notice"a couple ofdays"after the election,he went to see Su-pervisorIreland about it.Ireland told him to ask theoffice secretary,who handed him two stamped envelopesand a form letter addressedto the Union,the letterasking for return of the authorization card in the"stamped,addressed envelopewhichis enclosed."20The complaintasserts that the posting of the noticeand the implementation of the revocation system violatedSection 8(a)(1) because it "could be used by Respondentto monitorwhichemployeeschose to revoketheir unionauthorization cards, and which did not."The underlyingassumptionof thisunusually specific allegation must bethat theRespondent had knowledge of the identity ofthose employeeswho hadsigned cards.There is nodirectevidence that Respondent possessedsuch knowl-edge, althoughit is very likelythat Respondent assumedthat certain employees such asFoster and Libbrecht,who woreunion buttons in the plant,had done so, and itisarguable that Respondent knew of others through itsSupervisor Ireland,who had been present at the Julymeeting when a number of employees had signed.In thislimited sense, Respondent might have been capable of"monitor[ing]" the behavior of certain known or as-sumed signatories. Because we have no solid indicationthat Respondent was aware of any more than a handfulof employeeswhohadsigned the cards, the claim thatthe system"could be used to monitor"which employeeschose to revoketheir union authorization cards, andwhich didnot, seems fanciful.Moreforcefulisthe contention(not expressly ad-vanced in the complaint)that the suggestion to revokecards, posted bythe Respondentjust 2 daysafter theunionelection victory,constitutes overarching interfer-ence with the private union affairs of employees and acalculated demonstrationof defiancein the face of theunion electoral success.The Boarddoes not seem tohave steered a particularly steady course in treating thissortof problem.21 In considering what approach toapply in dealing with the employer who involves himselfin the termination of the relationship between employeesand unions, the Boardhas referredto several factors, in20 It is not true,as the Charging Party asserts on brief. that employeeKrozeleskl obtained a form fromBaughman.Krozeleski testified onlythat Baughmanstated that employees on his crew "could come to him"for such forms21 1 say this with full appreciation of, and sympathy for, the constraintswithin which the Board has had to perform over the years ADAIR STANDISH CORP.somecases stressingone or the other,in somecases fail-ing todiscuss seemingly pertinent prior precedent.Ibegin arbitrarilywithPerkinsMachine Co.,141NLRB 697 (1963),inwhich anemployer, by letter,brought tothe attentionof employees the contractualescape period for withdrawingfrom membership and re-voking dues-checkoffauthorizations.The employer en-closed two copies of a withdrawal form, and envelopesaddressedto the union and the company. The coverletter stated that the company was merely informing theemployees of their rights, that it was not urgingresigna-tion, and that the employee's decision would not affecthis treatmentby the company. The Board found nothingwrong with the employerbringingto the attention of itsemployees their contractual rights, noting the absence ofthreat or benefit and the company's assurances of neu-trality and nonreprisal.CyclopsCorp.,216 NLRB 857 (1975), involved theaftermath of a strike, where 13 employees spoke to theemployer about withdrawal from checkoff. The compa-ny sent a letter to all employees notifying them of theirwithdrawal rights, and another letter informing each em-ployee of his or her "anniversarydate" for purpose ofwithdrawal, stating that the company "must" be notifiedof the employee'sdecisionso that it would be apprisedwhether to continue deducting dues. The administrativelaw judge foundPerkinsapplicable,. despite the absenceof any assurances by the employer of freedom of choice,and he assignedsome weight to the fact that inCyclops,unlikePerkins,13 employees had evidently prompted theemployer's action.These twocasesthus seem to say that an employer,without disavowing detriment to the employees, maylawfully choose to notify the employees of their rights todissolve their relationship with a union voluntarily andprovide them with information and forms to be used tothat end,at least in a settingwherea bargaining agree-ment imposesconstraints on dissolution. In R. L.WhiteCo., 262 NLRB 575 (1982), in which no contractexisted,the Boardappeared to apply a differentstandard.There,during thecourse ofan organizing campaign,the em-ployer distributeda leaflet answeringthe question ofhow an employee could revoke an authorization card,giving theaddresses of the relevant local union and theBoardRegional Office,and statingthat thematter "issolely that employee's decision." The Board, without re-ferring toPerkinsorCyclops,seemed toprohibitany "as-sistance" beyond information as to addresses, saying (at576):An employer may lawfully inform employees oftheir right to revoke their authorization cards, evenwhere employees have not solicited such informa-tion, as long as the employer makes no attempt toascertainwhether employees will avail themselvesof this right nor offers any assistance,5 or otherwisecreates a situation where employees would tend tofeelperil in refraining from such revocation.Air-325craftHydro-Forming,Inc.,221NLRB 581, 583(1975).' The mere publication of the addressesof the Union and theRegional Officedoes not constitute unlawful assistance.SeeTartanMarine Company,247 NLRB 646, 655-656 (1980).The Board dismissed the complaint, pointing to the factsthat the employer "did not attempt to monitor" actualrevocation, and had "assured employees" that the deci-sionwas solely theirs.Whiteappears to stand for theproposition that any "assistance" beyond the furnishingof addresses renders the conduct in issue unlawful, aswould an "attempt" by the company to keep track ofwhich employees followed through, and that assurancesto the employees of benign motivation have some mean-ing, even where no monitoring occurred.Soon thereafter,Ace Hardware Corp.,271 NLRB 1174(1984), came along. CitingPerkinsandCyclops,but notWhite,the Board found nothing wrong with an employ-er, in response to an employee's question about with-drawal from the union during a preelection speech,saying that it was not his job to help people get out ofthe union, but that if they would "come to him or mem-bers of management, he could assist them in getting outand would help them in any way possible." He also heldup a dues-checkoff card and stated that he "would seewhat he could do" in helping in that area, on request.The Board found it to be established Board law that em-ployers could "bring to employees' attention" their rightto resign and revoke "so long as the communication isfree of threat and coercion or promise of benefit. In bothPerkinsMachine Co.andCyclops Corp.,the Board ap-proved the employer's supplying of withdrawal of infor-mation and forms." Thus, the seeming prohibition ofWhiteagainst giving "assistance" (aside from addresses)appeared to have been silently abandoned.Four months later, however, inMariposa Press,273NLRB 528, 529 (1984), the gospel according toWhitewas, in part, resurrected. InMariposa,the employer cir-culated aself-initiated(according to the administrativelaw judge, at 540) letter to employees, telling them howto go about rescinding a card, together with a sampleletter of withdrawal. TheMariposadecision states:An employer may lawfully inform employees oftheir right to revoke their authorization cards evenif employees have not solicited such information, aslong as the employer makes no attempt to ascertainwhether employees will avail themselves of thisright nor offers any assistance or otherwise createsa situation in which employees would tend to feelperil in refraining from such revocation. R. L.White Co.,262 NLRB 575 (1982). Here, the Re-spondent did not attempt to monitor whether em-ployees would actually revoke their authorizationcards and there is no evidence that the Respondentrequested or gave assistance to any employee.The Board distinguished other cases by pointing out thatpreelectionmeetings inMariposa,the employer had as-sured employees of their right to support a union and 326DECISIONSOF THE NATIONALLABOR RELATIONS BOARDstated that it would not discriminate against any employ-er who desired"to vote for or talk up a union and if theunion won,[theRespondent]would bargain with theUnion." (Id. at 530.)Because the employer's letter to em-ployees about their right to withdraw had set forth asample statement to be copied and sent to the Union andthe Board,it is clear that the Board did not considersuch a sample as itself constituting"assistance," as it hadimplied inWhite.Finally,Universityof Richmond,274NLRB 1204(1985), failed to mention any of the foregoing cases.Before the election,"several"employees had questionedmanagement about getting their cards returned.Thereaf-ter, a management representative held meetings in whichit told employees how to do so,and gave each employeea letter and stamped envelope addressed to the local re-gional director.The manager"explained that the em-ployees were free to sign the letter and mail it or throwitout,and that management would not monitor their de-cision."The form letter states, in part,"I understand thatmy employer will not know either that I signed a cardor that I requested its return."The Board dismissed thecomplaint,stating:The Board has held that an employer may law-fully assist employees in the revocation of their au-thorization cards when employees initiate the ideaof withdrawal and have the opportunity to continueor stop the revocation process without the interfer-ence or knowledge of the employer.5 Applyingthose principles here it is undisputed that employeesinitiated the idea of withdrawal by questioningInlow and Hardy about the revocation process. Thecredited evidence also shows that Inlow assuredemployees that they were free to do with the letteras they wished and guaranteed them that the Re-spondent would not monitor their decision. There isno evidence that the Respondent coerced employ-ees into requesting their cards back;nor did it exertpressure on employees to mail the letters. Instead,the decision to revoke the authorization card restedsolelywith each employee.6Therefore,we shalldismiss this complaint allegation.5 Jimmy-Richard Co,210 NLRB 802, 803 (1974).°We find thejudge's reliance onGayston Corp,265 NLRB 1,12 (1982), to be misplaced. InGayston,the employer was engagedin a course of unlawful conduct,of which thedistribution of unionmembership withdrawal forms was an integral part,calculated tocause employeestowithdrawtheir supportfromthe unionGaystonisinapposite because that factor is not present here.White,supra, andMariposa,supra, had expressly foundirrelevant the fact that employees had not previously so-licited information about withdrawal, so long as the em-ployer, in broaching the subject, offered no improper"assistance."Richmond, on the other hand, seems toallow the employer to "lawfully assist," but only "whenemployees initiate the idea of withdrawal" and "have theopportunity to" revoke or not without the interferenceor knowledge of the employer, a factor apparently estab-lished inRichmond bythe assurances given to employees"that they were free to do with the letter as theywished"and the "guarantee. . .that the Respondentwould not monitor their decision."22In attempting to synthesize the foregoing decisions, itseems fair to say that the Board has consistently heldthat an employer,even without having been asked, maybring to the attention of its employees the various rightsthey possess to rescind authorization cards, to withdrawfrom union membership,and to cancel dues-checkoff au-thorization.2a There is, however,a, distinction drawn inthe cases between advising of the right to rescind andthe furnishing of "assistance"in doing so. The result inJimmy-Richard,supra,seems a sound one. the employeronly gave out withdrawal forms to those employees whoindividually asked for one. But the Board has gonebeyond that,on occasion,24 and held that an employer,unprompted,may not only bring up the subject of revo-cation as a general matter with the employees(withoutemployee instigation,Perkins,White,Mariposa)but mayalso offer assistance in the form of letters,envelopes, andaddresses(onlywithemployee instigation,Richmond).However,it is at this point,the Board has seemed tosense, that the danger of coercion becomes more con-crete.When all the employees are advised by the employerof their right to withdraw cards(even though perhaps,as in the instant case,only one or two may have inquiredabout the subject),without any indication why the em-ployer has been provoked to advise them,an instinctivefeeling arises that many of the card-signing employees,not fully cognizant of the extent of the employer'sknowledge regarding the identity of signers,might con-sider it discreet to accommodate the employer by signingand sending off the forms.That would appear to be thereasoning behind the Board's frequent emphasis, as re-cently asRichmond(Inlow assured employees that theywere free to do with the letter what they wished andguaranteed them that Respondent would not monitortheir decision),on the fact that the employer has in oneway or another conveyed to the employees that thechoice is theirs and that no harm will come to them froma failure to comply.In the present case,with an exception to be discussedbelow,it is important to note that Respondent did not in-discriminately pass out forms,etc., to the employees; itonly posted notices telling"[a]nyone who is interested in22 The Board's citation ofJimmy-RichardinRichmondseems to applythe limited principle of the former case to the rather different factual casefound in the latter InJimmy-Richard,the employer only gave withdraw-al forms to those employees who specifically requested them from man-agement,without any prior prompting from the latter.InRichmond,management launched a series of employee meetings and distribution offorms to all employees after only"several"employees had inquired aboutwithdrawing.23 In a preelection context,the right to urge rescission of cards makessome sense:the results might be,for example, that the union would losethe 30-percent showing of interest necessary to the holding of an elec-tion.Postelection and precontract advisories,however, seem more diffi-cult to rationalize, particularly in the present case-while we have no au-thorization cards in evidence,they evidently did not also constitute"membership"cards, because the testimony shows that there would beno membership for these employees unless a contract was signed. Thus,the advice to an inquiring employee that he could be fined for crossingthe picket line during a hypothetical strike appears to be erroneous24 But seeWhite,supra,Mariposa,supra;and TartanMarine,supra. ADAIR STANDISH CORP.327revoking their authorization card which you signed priorto the election may do so by obtaining a request formfrom your supervisor."This offer would,I think, none-theless tend to induce a state of uncertainty and concernin at least the more timid card-signers:Does the employ-er know about my signing a card?Will I get into troubleif I do not accept his offer of a rescission form?As indicated,itappears to be the Board's position thatthiskind of potentially coercive notification can andshould be mitigated by assurances given by the employerthat the employees will suffer no penalty if they fail tosend in the form.(Perkins,supra;White,supra;Mariposa,supra;Richmond,supra; contra,Cyclops,supra).In thiscase,however,Respondent gave no such assurances. AsI conclude the body of precedents,the failure to do so inthese circumstances imbued the bare notices with a rea-sonable tendency to coerce employees in the exercise oftheirSection 7 rights and thereby violated Section8(a)(1).25Moreover,to the extent that"lawful .. .assist[ance]"ispermitted byRichmondonly "when em-ployees initiate the idea of withdrawal,"the one or twoemployees who assertedly raised the question here con-trasts unfavorably with the"several"employees who in-quired inRichmond.In any event, there is specific evidence that one ac-knowledged supervisor went out of his way to confrontemployees with the fact that such forms were available.Employee Cummings testified that he had been ap-proached by Ireland about the availability of such forms,and Ireland also testified that he"took it upon himself'to "let the employees know that I had forms to fill out torevoke their authorization cards."He said that he did notthink the notices were posted as of that time,but thatseems most unlikely.It is, I believe,especially coercive conduct for a super-visor to approach individual employees and reinforce theposted revocation message.Putting employees in thelimelight and on the spot in such a fashion clearly has areasonable tendency to influence them in the exercise ofthe rights authorized and protected by Section 7. I con-clude that Ireland's individual approaches to employeesabout revocation of their cards thereby violated Section8(a)(1).2a25 One might argue that the Board should outlaw altogether thesewholesale efforts by employers to persuade or suggest to employees thepossibilityof withdrawing from or changing their relationship withunions.The nature of that relationship is really none of the employer'sbusiness,in almost all situations;and the potential for coercion wouldappear to outweigh-assurances or not-any conceivable legitimate pur-pose to be served by an employer intruding itself into the private associa-tion between employee and union.86 Although this aspect of the activity related to the withdrawal formswas not alleged in the complaint,itcould not have been more fully liti-gated,having issued from Ireland's own mouth,and is therefore subjectto a finding of violation."It is settled law that the Board may find anunfair labor practice when the issue has been fully litigated even thoughithad not been specifically pleaded in the complaint"NLRBv.BighornBeverage,614 F.2d 1238, 1241(9th Cir.1980). The same principle appliesto the more general violation just found Although the complaint spellsout a theory,which I reject(the revocation procedure"could" be usedto "monitor" those employees who chose to revoke and those who didnot), it is clear that the lawfulness of the procedure itself was being put inquestion,and I cannot believe that the issue could have been more com-prehensively litigated than it was.7.On or about 13 September,2 days after the electionand perhaps the same day that the revocation notice justdiscussed was posted,Dennis Adair posted the followingnotice:To All AdairStandish Employees.Now that theelection is behind us, we can goback to "business as usual."I have been trying to beverycareful in these past few months to make sureno one felt like he or she was being singled out fordiscipline because of hisor herviews on unionism.As a result, I have now[sic; obviouslyshould be"not"] enforced some of our Company policies asstrictly as I have in the past-especially the Compa-ny attendancepolicy.It is importantfor everyoneto be at work ontimeeach day. Failure to do sowithout prior authorizationfromsomeone in man-agementwillresult in disciplinary action immediate-ly.When you don'tshow up on time it puts thatmuch more of a burden on us as well as all of yourfellow workers.This isn't fair to the people who arededicated to making the Companywork. Thankyou for yourcooperation.Paragraph 15(a) of the complaint alleges that thenotice constitutes an announcement that certain policieswould be enforced more strictly than in the immediatepast,in retaliation against the union activities of the em-ployees and theUnion's success at the polls 2 days earli-er;paragraph 15(b) charges that a written reprimandissued to employee Tim Cummings on 17 September anda 2-day disciplinary suspension issued to employeeEdward Lachcikon the same day were the unlawfulproduct ofthismore strict enforcement of the rules asannounced in the 13 September posting; and paragraph16(a) asserts that the posting constituted unilateral actionviolative ofthe Union's right to be consulted as providedby Section 8(a)(5).a.The 8(a)(3) violations.The threatagainst those em-ployeeswho donot report"on timeeach day"-wasclearly a new and more stringent policy than had ob-tained in the past. The witnesses agreed that the onlyprior publishedrule pertaining to lateness was a sign stat-ing that employees would forefeit 12 minutes pay foreach tardiness,and the evidence shows that this long-standing practice continued throughout the preelectioncampaign period.The published threat of a new, unde-fined, and "immediate" "disciplinary action" was an un-precedented event,and one may reasonably infer (as theemployeesvery likelydid) that it signaled a hardened at-titude by management toward them as a result of theunion victoryof 2 days before. That the Company wasstilldoggedly battling the Union by virtue of this threatcould only have been confirmed by the appearance atthe same time-2 days after the election-of the noticeoffering to assist in retrieving authorization cards.Thisis not to say that Respondent had not disciplinedemployees in the past for attendance problems, but theimposition of discipline had seemingly been a capriciousthing.Dennis Adair testified that he had discharged em- 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployee Dobler,and others whom he could not recall, fortardiness,but no personnel records were produced. Hefurther testified that he had in the past given writtenwarnings to Dobler,Ed Lachcik,Raymond Moore, andCalvin Ireland,but no copies were kept of this sort ofdiscipline until the plant obtained a copying machine inthe spring of 1985.Employee Tim Cummings testified oncross-examination that he believed that Dobler andMooer had received warnings slips years before, and thatDobler was fired for absenteeism.He further agreed thatothers had been terminated for not reporting on time,usually after receiving warnings,but he believed that em-ployeeswere first orally warned before they receivedwritten warnings.(He told Ray, "30 days if you are late,in 30 daysyou are going to get a written warning.")The only copiesof such warnings entered into evi-dence by Respondent-given a possible postcopier rangeof around April 1985 to 22 September 1986, the last dayof the hearing-were a 4 April 1985 warning notice toLachcik for "lateness"and "absence,"with the warningthat"2nd notice will have disciplineary[sic] action"; anda "2nd notice"dated 7 May 1985,noting the same defi-ciencies and threatening:"If you are late or miss a dayduring the month of May, employment will be terminat-ed." Clearly,the threat in the first notice that a secondnotice"will have disciplineary[sic] action"was not tobe taken seriously.On 17 September 1985, however, Lachcik received a2-day suspension for "third notice of lateness."The time-cards pertaining to Lachcik put into evidence by Re-spondent encompass an 8-week period beginning withthe week ending 4 August and terminating in the weekending 22 September 1985.27Theyshow thatLachcikwas late once in the first week,on time in the second,late twice in the third week,on time in the fourth, tardytwice in the fifth week,once in the sixth,three(substan-tial) times in the seventh,and none in the eighth (inwhich he worked only 3 days because of the suspension).The 17 September suspension notice does not statewhich(if less than all) of the latenesses brought aboutthe discipline.On the same day that Lachcik was suspended, day-shift press operator Cummings,a 7-year employee, re-ceived from Adair a written warning citing"Lateness"and reading,"You must be here on time!" Cummings'lateness record for the same 8-week period as that per-taining to Lachcik was proffered by Respondent and wasat least as unimpressiveas Lachcik's:one lateness in theweek ending 22 August,three the following week, oncethe week thereafter,twice in the next week,none in thesubsequent week,twice the next week, twice the weekafter that(including a 90-minute absence on the day ofthe election),and none in the final week(after receipt ofthewrittenwarning).Three on-timeworking dayselapsed between the last tardiness and the 17 Septembernotice.ThatRespondent acted within the bounds of the lawin issuing a warning slip to Cummings on 17 Septemberis put in issue by his testimony that he had had "a rash of87 Thus,we do not know the tenorof Lachcik's attendance recordfrom 7May, his last disciplinary notice, to the end of Julytardiness since about December" of1984,and that whileAdair had mentioned to him in March or April 1985Cummings'responsibility to be on time,the "rash" con-tinued without penalty,other than the normal sanction ofloss of paidtime.28 To the question whether a survey ofCummings'timecards going back to January 1985 wouldshow that he was late about as many times as are shownon the eight August and September cards in evidence,Cummings answered,"Iwould think so, yes."Thisquestionwas asked and answeredprior to a 6-week hiatus in the hearing.It should have inspired Re-spondent to refute Cummings'testimony,if untrue, byproducing documentation to the contrary.No such docu-mentation was introduced when the hearing resumed. Iconsider it reasonable,therefore,to draw the inferencethat Cummings'claim of 9 or 10 months of frequent andpreviously undisciplined tardiness is supported by therecord.Thisindicates,I think,that the notice did announce,and Respondent did implement,a new and more strin-gent tardinesspolicy a few days afterthe election. If, asI infer,Cummings was consistently late from December1984 to the following September, and only once, inMarch orApril,drew a rebuke,afterwhich he contin-ued to be tardywithout sanction,itseemsfair to con-clude that Respondent was willing-or resigned-toaccept Cummings as he was.29 The written warning of17 September bespeaks a decidedly different approach,and the only apparent explanation of the differences liesin the union election victory of 11 September.There is no evidence in the record that Cummings wasa notorious union adherent,but that is beside the point.His record shows that before the 13 September an-nouncement,Respondent had not maintainedthe policyproclaimed on that day-that if an employee does notreport"ontimeeach day," his or her tardiness"willresult in disciplinary actionimmediately."That this was afar cry fromthe past practice is demonstrated by the tes-timony of Supervisor Ireland,who said,"We have on oc-casionif people miss too much time or [are] latetoo often,we warn them with a written notice."Iattribute thechange to the lost election-indeed,the fact that Adairissued two written disciplines on the same day, only 6days subsequent to the election,after a 10-year tenure asplant manager during which he could testimonially iden-tifyonly four employees who had received writtenwarnings, probably speaks for itself-and find that the28 Adair testified that before the warning notice,he had had "several"discussions with Cummings about his tardiness In general,Idid not findAdair to be a reliable witness As an example,Adair testified that Fosterhas never been a press operator, while, as noted above,Respondent's wit-ness Ireland,asked about Foster's status during the summer of 1985, re-plied,"Ibelieve press operator."This is consonant with Foster's testimo-ny that,for the short period in that summer in which the Color Kingpresswas operational,Adair told him he was the"press operator" Iwould give credence to Cummings in a conflict with Adair.29 Cummings testified on cross-examination that,in a conversation withLivingstone,the latter asked Cummings if he"deserved"the pink slip,and he answered,"Isaid I deserved it when I was being late, not afterthe election"Ido not believe that this was necessarily a concession thatCummings deserved the warning,but was, rather,more an iteration of hisopinion, previously expressed,that there was something suspicious aboutthe delay. ADAIR STANDISH CORP.rule change violated Section 8(a)(3). I also find that thechange,as it affected Cummings,violated the same sec-tion.The Lacheik case is somewhat more difficult.UnlikeCummings,Lachcik was already encumbered by twowarnings; the record shows, although with imprecision,that other employees had been in the past suspended ordischarged after compiling a disciplinary record; and itseems possible that Lachcik's performance in August andSeptember might possibly have earned him a 2-day sus-pension in preunion days.Given,however,the entirelycapricious and unpredictable manner in which tardinesswas handled in the past,it seems reasonable to concludethat insofar as the discipline of Lachcik was renderedunder the aegis of the new policy,ittoo might neverhave been imposed in the absence of that decree. Iwould therefore recommend finding a violation concern-ing the Lachcik allegation.b.The 8(a)(5) violations.As for Respondent's failure tosatisfy its obligation to bargain with the Union subse-quent to the 11 September election,the law has taken theconsistent course that after a union has won an election,the employer is immediately bound to bargain with theunion about changes in working conditions,even thoughobjections have been filed by the employer and no certi-ficationhas issued.NLRBv.Laney&Duke StorageWarehouse Co.,369 F.2d 859,869-870(5th Cir.1966),enfg.in pertinent part 151 NLRB 248 (1965);CatholicMedical Center,236 NLRB 497,500 (1978);Mike O'Con-norChevrolet-Buick-GMC Co.,209NLRB 701, 703(1974).Amaterial change in the disciplinary system is asubject about which the Union was entitled to receivenotification and be afforded the opportunity to bargain;before the new policy was announced,ithad receivedneither.Similarly,although I am recommending dismis-sal of the 8(a)(3) allegations relating to Larry Foster andCynthia Johnson,their layoff was subject to collectivebargaining;Respondent,however,simply announced theaction directly to the two employees as a fait accompli.In so doing,Respondent violated Section 8(a)(5) of theAct in both instances.ClementsWire & Mfg.,257 NLRB1058, 1059(1981), and cases cited .3090 Respondent's brief ignores theMikeO'Connorline of cases com-pletely and concentrates on the irrelevant question of whether there hadbeen a formal request for"bargaining" by theUnion before the election.Although the argument is beside the point,Inote that it must require asupreme effort of will to assert,as Respondent does,that none of thethree letters sent by the Union on 12 July 1985 "unequivocally demandsthat the Company bargain with the Union,"given the Union's statementsin one of the letters to Adair that(1) the majority of the employees haddesignated the Union as their bargaining representative; (2) the latter"claims the right to represent them"; (3)the Union"stands ready to meet... to discuss the matter of recognition", and (4) "If the Companyagrees to recognize the Union as representative of its Production andMaintenance employees and agrees to bargain collectively on the termsof a labor contract,the Union will be pleased to withdrawthe NLRBpetition."EagleMaterialHandling,224 NLRB 1529 (1976), enfd. 558 F.2d 160(3d Cir. 1977), cited byRespondent,is an entirely different caseThere,the union hadlostthe election before the employer's unilateral changes,and the Board accordingly found no violation of Section 8(a)(5). When aunion wins an election,even though it has not been certified and has "notyet requested the Respondents to bargain,"the employers nonetheless un-dertake unilateral action"only at theirperil "Laney & DukeStorage,supra at 266-267.3298.The complaint alleges that on 22 October, the daybefore the commencement of a Regional hearing on Re-spondent's objections to the election, Respondent's coun-selviolated Section 8(a)(1) by interviewing employeeswithout assuring the employees that"they did not haveto meet with counsel and answer his questions or in anyother way indicate that the employee's [sic] participationin said interrogation was wholly voluntary"and by at-tempting to secure information which was"unreasonablybeyond the scope of his preparation for the hearing onRespondent's objections,"thus constituting'coercive in-terrogation of the employees'union activities."Only one employee testified on behalf of the GeneralCounsel on this issue.Carol Barber was one of the fiveemployees whom Respondent'sAttorneys Coleman andMerrill had indicated to Adair that they wished to inter-view.Adair asked Barber if she would "mind staying"on 22 October to talk to the company lawyers.She saidshe would do so.Barber testified that when she was taken into the officeand introduced to Coleman and Merrill,Coleman toldher that"what [she] had to say would not affect [her]job or [her]position or the trial the following day."Coleman then allegedly asked if she "knew who hadbrought the Union in";if she "had signed a green card";if she "had signed anything else"; "if anybody else hadsigned anything[sic]"; and"if anybody else was mem-bers of the Union."91Merrill, she testified, asked a couple of questions,having to do with whether Foster"sat at the table" (pre-sumably at union meetings)with the union officials, andwhether initiation fees had been waived.She denied thatanyone had told her that she did not have to answerquestions,that she did not have to stay,and that she hadan option to answer a question or not.Barber made a positive personal impression,but someof her testimony on cross gives considerable pause. Onanother subject, when asked what the company layoffpolicy was, she answered,"Generally for a while there itwas the lowest one in seniority working[who was firstlaid off],"but then, asked whether it was not true thatAdair "lays off whoever he wants"regardless of seniori-ty, Barber answered"Yes" adding,"There is no policy."But then she stated, "Since I have been there,it is theleast seniority.We were last hired in, we were first laidoff.Asked whether her affidavit conceded that Adair hasnot followed seniority for layoffs,Barber replied,"Some-times he does,sometimes he doesn't." But she immediate-ly termed "accurate" the following quotation from heraffidavit: "The employer's past practice with regard tolayoff and recall of employees has been that it has notfollowed seniority and Dennis Adair has laid off or re-called whoever he has wanted."Contrary to Barber,Attorney Merrill testified that itwas he who asked Barber the majority of the questionsput to her,Attorney Coleman having posed only one ortwo questions initially and then having left the room.Merrill stated that he prefaced his questioning of Barberand the other employees as follows:Si On cross, however, she attributed this questionto Merrill. 330DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDI then informedthe employees,each employee asthey entered the room,and afterwe had introducedour names, that they did not have to talk to us, thattheir participationhad to be voluntary.I then ex-plained that we were going to ask them some ques-tions that were going to be used as possible testimo-ny at the hearingthe next day.I told eachemploy-ee that I had no desireto know on [sic] their viewsof the unionismeither beforeor against the union-ism [sic],and Itold the employees that whatevertheysaid would not be usedeither favorably or dis-favorablytowardsthe employment position withthe company.And that the employee could refuseto answer any questionif he felt itwas too personalor didn'twant answerthe question.A 2-1/2-page affidavit given by Merrill to the Boardon 25 October, however,did not support thistestimony.The affidavitfocuses on his prehearing interrogation ofemployees,and the pertinent portion reads:At thestart of each of the meetingswith the indi-vidual employees,I introducedmyself asan attor-ney for the company.I told them the company wasinvolved ina hearingthe next dayconcerning possi-ble misconductby the unionduring the campaign. Itold each of them that they might be a possible wit-ness at the hearing and Ineeded to review any pos-sible testimony with them.Igaveeach the follow-ing assurance: I told eachthatwhatever responsethey made would not haveany adverseimpact [ini-tialed byMerrill]on their job or working condi-tions[initialed]at thecompany.Ialsotold themthat their response would not have any favorableimpacton their jobs.I told them I was not interest-ed on [sic] their views on whether they were for oragainst the union,butwasjustinterested as towhether he(or she)had any knowledge about state-ments,threats, or other acts of intimidation by theunion [initialed].Thisisall I told themabout thepurpose of the meeting.With the exception ofBarber,who I knew had been subpoenaed by theunion to appear at the hearing,I told theothers thatthey would be compensated by the Employer fortheir appearanceat the hearing.At the presentproceeding,Merrill maintained that al-though hehad told theBoard agentwho took his affida-vit that he "had giventhe voluntaryassurances, that Itold employeesthat they did not have to respond," theagent hadinadvertently omitted this portion of Merrill'sstatementfrom the affidavit, and then, compounding theomission,Merrill had failed to notice this missing lan-guage whenhe "hurriedly"readover the affidavit (eventhough he had initialed correctionsof typingerrors as hedid so). His haste resulted fromthe fact that he had spenta day ofoverseeing affidavit-giving by Respondent's wit-nesses and was ina hurry to return to Washington fromDetroit.He further gave the seemingunlikely testimonythat he had not read overthe copy of the short affidavit,which hadaccompaniedhim back toWashington, untilshortly after 15 November, when thecomplaint issued,even though he knew that the attorney's prehearinginterviews were a subject of investigation.When askedwhether hethen wrote to theRegional Officeto formal-ly supplementhis affidavit,he repliedthat he had notdone so, but had instead telephoned the Board investiga-tor to tell him thatthe affidavitwas in error(as shownabove,the complaint claimed,in part,that the employeeshad not beentold that "they did nothave to meet withcounsel and answer his questions").32Having testified on direct that Coleman had "initiallyasked [Barber]one or two questions" before he departed,Merrill agreed on cross that his affidavit also erred instating,"I did all of theinterrogations of the individuals.Coleman may have present[sic]forthe first meeting(with TimKrozeleski)but he did not attend the others asIwas the only lawyer present for them."While he re-called that Coleman did not ask Barber any"substan-tive"questions,he could not"recallwhichquestions heasked her"of a nonsubstantive nature.LikeBarber,Merrill was a personally impressive wit-ness, but his testimony leaves much tobe desired. Threeother witnessesofferedconfirmation,in varying degrees,of Merrill's testimony.Adair testifiedthat he had beeninstructedby the lawyers to notifythewitnesses thatthey"didn'thaveto stay and speak" to thelawyers, andthat he did so; he further recalled that Merrill toldBarber that the interview was voluntary and she did nothave toanswer the questions.EmployeeKrozeleski testi-fied thatAdair toldhim the attorneyswould "like to talkto me if I wantedto."Allhecould rememberof his 10-minutetalk with AttorneyMerrill was:A. That it was-if I wantedto speak with youand stay to discuss anything?Q. And what,if anything else, wastold to you?A.Well, that's aboutit.AndI agreed to stay todiscuss.Krozeleski could not remember whether he had been in-formed that he would bea witness at thehearing or evenwhether thehearing was mentioned.Employee McMann, who had beenappointed pressoperatoronly 3monthsbefore,was more helpful to Re-spondent: "You [Merrill] were very cautious and youtold me who you were and that you represent the com-pany and that-the union istrying tocome in there andthat [Sic].And you told me it was very voluntary if Iwanted to talk to you or notand that.And I said, yeah,I can talk toyou and that,and sowe talked." Overall,McMann seemed a reasonably honest witness, but heseemedsomewhatanxiousto give answers favorable tothe Respondent on examination regardingthe superviso-ry statusof Baughman.The partiesagree that the governing ground rules hereare set forth inJohnnie's Poultry Co.,146NLRB 770,774-775 (1964), enf.denied on other grounds344 F.2d617 (8th Cir. 1965), in which where theBoard lists the"specific safeguards"necessaryto afford an employer the"privilege"of questioningemployeesbefore a hearing:32 The Board agent was not called from Detroit to give rebuttal toMerrill's testimony,which was the next-to-last testimony given on thelast day of the hearing in Midland,Michigan ADAIR STANDISH CORP.Thus, the employer must communicate to the em-ployee the purpose of the questioning,assure himthat no reprisal will take place,and obtain his par-ticipation on a voluntary basis; the questioning mustoccur in a context free from employer hostility tounion organization and must not be itself coercivein nature;and the questions must not exceed the ne-cessities of the legitimate purpose by prying intoother union matters,eliciting information concern-ing an employee's subjective state of mind,or other-wise interfering with the statutory rights of employ-ees.Despite the flaw in the testimony of Barber,33 it is noteasy to feel confident here that she was told of her rightto "participate on a voluntary basis."Merrill testifiedthat he had been told,when he gave his affidavit, that"therewas some indication that proper warnings maynot have been given."He went on to say that he told theBoard agent that"Ihad given the voluntary assurances,that I told employees that they did not have to respond."The likelihood of the Board agent having omitted thisfrom the affidavit and the likelihood that Merrill "ne-glected"to notice the omission when he read over theaffidavit before he signed seem remote indeed, as doesthe assertion that he did not again check over the shortdocument on his return to Washington.Iwas not overlyimpressed with the confiriming evidence offered by Re-spondent,as discussed above,and, although the decisionisnot an easy one, I would be more inclined to believethatMerril simply forgot to give Barber the assurance ofher right to abstain.34However,two of the other"boundaries"mapped outinJohnnie's Poultrywere also "transgresse[d]" here, thusin any event making the interrogation of Barber unlawfulunder the scheme of that case.The "context"was plainlynot "free of employer hostility to union organization."Before the election,Respondent had sent its employees aletter relating that in the forthcoming weeks it would bediscussing "all the disadvantages of Unions and how youand your families could be seriously hurt by union repre-sentation."35 It decided not to install the new press atStandish,a decision openly attributed by Supervisor Ire-land to Foster as being related to the union effort.Within days after the election,Respondent continuedvisibly to battle the Union:itposted a new and more re-strictive disciplinary system;it imposed discipline on em-ployees Lachcik and Cummings for behavior theretoforetolerated(at least in Cummings'case) for many months;and it went out of its way to influence employees torevoke their authorizations to the newly selected Union.93 In her favor is her willingness to testify that she was told at theoutset that"what [she] had to say would not affect [her] job or[her] po-sition or the trial the following day."94 There is some additional support for this conclusion in the statementinMerrill's affidavit that he told employees that he"neededto review"any possible testimony they might give, which clearly implies that theemployees had no choice in the matteras Although not alleged to be an unfair labor practice-indeed, thelatterwas offered by Respondent for another purpose-the warning of"serious hurt" to employees and their families strikes me as a distinctshowing of"employer hostility."KenoPlasticsCo.,260 NLRB 1420(1982) (animus may be inferred from lawful activity)331It is safe to say that the questioning did not"occur in acontext free of employer hostility to union organization."In addition,Merrill's questioning did "exceed the ne-cessities of the legitimate purpose" of preparation for thehearing on objections"by prying into other union mat-ters."Respondent had filed five objections to the elec-tion, to two of which(alleged objectionable conductunderNLRB Y. Savair Mfg. Co.,414 U.S. 270(1973)), itlater produced no evidence.The third and fourth objec-tions related to the possibility that employees Lachcikand Naiman had made various threats to other employ-ees.The fifth sought to show that Foster had,one nightinAugust,come to Adair's house and overturned somegarbage cans.Under prevailing law, Respondent had a legitimate in-terest in attempting to prove at the hearing on objectionsthat Lachcik, Naiman,and perhaps Foster were"agents"of the Union.36 To inquire into these questions, it wasunnecesary to "ask . . . all of the employees who, intheirminds,the main representative of the union amongthe employees was," as Merrill himself states in his affi-davit.37Moreover,whileMerrill testified as to somequestions which hehadput to Barber,he didnotexpress-ly deny having asked other questions earlier attributedby her to him,such as the legally irrelevant"who hadbrought the Union in" (the proper question would havespecifically referred to Foster,Naiman,and Lachcik), "ifanybody else had signed anything,"and "if anybody elsewas members of the Union."38Accordingly,because I conclude that the questioningof Barber failed to explain her right to refrain from an-swering,was overbroad,and occurred in a context unac-ceptable according to Johnnie'sPoultry,Respondent vio-lated Section 8(a)(1).39C. The Diversionof theGossHV and theLayoff ofFoster and Johnson:8(a)(3) AllegationsThe foregoing discussion considers several of theunfair labor practices alleged in the complaint, bothbefore and after to the election,on which the GeneralCounsel would rely as tending to prove that Respond-ent's motivation in redirecting the newly purchased pressfrom Standish to Dexter was informed by antiunion con-siderations.The General Counsel would, in addition, usethis background for purposes of inferring that the layoffof union adherents Foster and Johnson on or about 2536 Although the objection based on Foster's alleged foray into Adair'sgarbage seems truly frivolousMerrill did not testify to having posed this question. The closest hecame testimomally was that,to gather evidence on "an issue of agencyinvolving Mr. Foster,"he asked Barber"if she had received an authori-zation card"and "who she had received it from."Although Respondent'sbrief states thatMerrill asked Barber "whether Foster had given otherindividuals authorization cards. . . (Tr. 727-730),"Merrill did not so tes-tify, either at the cited pages or anywhere else.xa 1 think that Barber probably erred in imputing most of these ques-tions to Coleman, I suspect that Merrill was,in large measure, the inter-rogatorae Although the complaint does not expressly mention the"context"criterion ofJohnnie'sPoultry,the context to which I refer was fully con-tested in the course of litigating this case.In any event,the sole factor ofexceeding the necessary scope of inquiry would bring the principle, andthe violation,into play. 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSeptember was similarly inspired.We turn first to Re-spondent's change of mind regarding the location of thenew press.The reader would do well to re-read the first fewpages of this decision at this point. In brief, Respondentpurchased in May 1985 from Rockwell International areconditioned high-powered press which it admittedlyintended to installin itsStandish plant, replacing theolder, slower Color King located there (and trading inthe latter on the "new" press). An employee union effortbegan at Standish around the end of June and resulted ina unionelection victory on 11 September; for assertedreasons to be explored hereafter, the new press waseventually put into storage, and it was not until May1986 that it was installed-but at Dexter, Respondent'sother plant, rather than at Standish. On its face, this turnof events smacks of a motivation tainted by organization-al considerations,and two admitted supervisors,as foundabove, made such a connection in talking to employeesabout the reasoning behind this volte face.Respondent's principal witness on the subject of its de-cision to install the newly purchased Goss at Dexter in-stead of Standish was President Robert Adair; his broth-er John, who assertedly shared in making the decision,inexplicably did not testify. Robert Adairwas a personal-ly satisfactorywitness, but his testimony, studied as awhole, seems inconsistent and improbable.He testified that the intent in opening the Standishplant in 1976 was primarily to produce servicemanuals,price lists, etc., for the automotive industry in Detroit(GeneralMotors and its components, Ford, Chrysler,and American Motors), the same type of work done atDexter for many years-"that is our market, the automo-tive manual market." Adair testified that he and brotherJohn were "very optimistic" about the state of their busi-nessat the beginning of 1985, based on recent experi-ence, and decided to trade in the Color King at Standishand installa second Goss HV there. After contracting inMarch for the press with Rockwell, which undertook torecondition the press, they hoped to have it delivered inMay and running by July, but delays kept it from beingfinished until September.Actually,the "tentative"sched-uled contract date for shipment was "June 1985." WhatAdair failed to mention was that, by an addendum signedby him on 20 May 1985, Respondent additionally pur-chased "1-Lot parts necessary to reverse the quarter foldfly arrangement," which presumably added some time toRockwell's reconditioning work.Reference has been made to the 15 July mailgramfromRockwell to Respondent announcing that theformer "expected to ship week of 7/29/85" with receiptby Respondent on "7/31/85." Appearing as the GeneralCounsel'switness,aRockwellmanagerial employee,Glenn Hill, testified that in "June," Rockwell'ssalesmanager and Adair had verbally "agreed" that the press"would not be ready" until September. This sounds likea curious sort of arrangement. Hill could not say that thepress was not in fact ready for delivery in July, as themailgram indicates,and he agreed that when Rockwellsends such a mailgram, chances are very small that theequipment is not delivered by the estimated date; he didnot indicate the reasons for delays in the estimated "lessthan one or two precent" of suchinstances.Adair testi-fied that unanticipated delays precluded such shipment inJuly and August, but he said there was no such laterdocumentation like the mailgram.Thisalso seems pecu-liar; if Rockwell was accustomed to notifying of proba-ble arrival by mailgram, one would assume that it wouldalso announce delays in the same manner."[S]ometime"in September,Adairsays, notice was re-ceived from Rockwell that the press was ready, andAdair, brother John, and son Dennis went to Chicago toinspect it.After finding the press to be in order, Adairtold Rockwell that he was unsure where the press wouldbe installed, and he asked Rockwell to store it for him.He testified, "They agreed to store it until January of1986."40 This appears to mean that in September, Adairwas already planning on keeping the new press out ofcommission until at least January.Adair's firstexplanation for this decision was that in"June" 1985, when the bids were let for the 1986 carmanuals, "we found that we had lost a great deal ofwork that we had the previous year," Chevrolet being a"large portion" of it. Instead of the anticipated 10- to 15-percent increase,catalog division experienced a 17-per-cent decline.Most of the work, he said, was lost to Ca-nadian printers taking advantageof theexchange rate.Adair continued, "And the other thing that happened inJune that made me think twice about this press is thatGeneral Motors photographic announced a $4 to $6 mil-lion dollar expansion of their facilities to handle morework. That is in process now, which made me realizethat in a year or 2 years down the road fromlast spring,therewas going to be a lot less General Motors workavailable to outside printers such as ourself [sic]. Andthat is when we decided that we had made a mistake."Adair stated that in June, he asked Bob Bowers of Rock-well "what would happen if we cancel this order," andBowers replied, "We would probably try to hold you tothe contract." Bowers was not called to testify about thisconversation.There are several problems here. One is that Hill, fi-nancial manager of Rockwell's customer service group inChicago, testified that in speaking with Robert Adair inearly September, the latter told him that"business wasreal goodand they were thinking of creating a third satel-liteplant...possibly in Michigan, or possiblyin Indi-ana" and the new press would go to the thirdsatelliteplant if he opened one. When Adair testified thereafter,he was not asked to comment on or refute Hill's un-doubtedly accurate testimony.At trial, Respondent placed muchstress onthe factthat it discovered in June 1985 that it had failed to win"probably seven or eight" separate bids for the automo-tive manuals for the Chevrolet division. However, Adairwas not reluctant to state that he had "many times" lostannual bids which the firm had previously been perform-ing of the same "magnitude" as the Chevrolet bids thatwere lost in 1985. After the loss of the Cheverolet bids,40 There isno support whatever in the record for Respondent's claimon brief that the decisiontowarehousethe new Goss H V presswas made.before the Companyhad any knowledge of union organiz-ing activityfie, before July] " ADAIR STANDISH CORP.the firm subsequentlywent afterother business:"We gotsome, but [the totalvolume]went down."Adair testifiedthat for fiscal year 1985,ending 30 June 1985,total salesvolume for the two plants had been $9 million,a figurethat slipped approximately$1million forfiscalyear1986.41Analysisrevealsthat thecore issuehere of why thechange of plans was made so that the new press woundup at Dexter rather than Standish is only tangentially re-lated to Respondent's sales as of June 1985; the real issueis not whether the press was needed after June,but whyitwas placed in one location rather than the other. Re-spondent's handlingof the formerissue is,however, ofsome interest.As noted,even as he was testifyingto the loss of theChevrolet bidsin June 1985,Robert Adair was very per-sistent in tellingcounsel forthe ChargingParty that Re-spondent losesbids "of thatmagnitude. . . . every dayof the week . . .all the time. . .absolutely"includingwork that the firm had performedthe previousyear.Healso insisted that loss of sales in 1 yearis at best only a"slight consideration"in assessingwhat he expects thefuture to bring-"lastyear is ancient history."In at-tempting to dramatize the loss in salesas a result of theJune 1985 bidding,Respondentwas very guarded in of-fering documentary evidencethatmightshow the over-all salesfor the fiscal years involved,even though it wasurged to do so by virtueof a ruling by me.Through GenevieveRakstis, an accountantemployedby Adair for 27 years,evidence was adduced that "like90 or 95 percent" of the work done for Chrysler, Ford,and General Motorsover the yearshas been performedat Standish,and that"like 90 percent,I think," of thework done at Standishis for those threecustomers. HowRakstis deduced thesefiguresis unclear,because RobertAdair,when asked to approximate what portionof over-all volume wasproducedat Standishin fiscal year 1986,testified that he did not know because "we don't keepseparaterecords of what isdone at Standish or what isdone atDexter. . . . [W]e have no records saying whichone was done where."42Putting that problem aside,however,Respondent in-troducedsome salemen'scommissionrecords,whichshows a comparison between total salesto the threeautomobilecompanies forRespondent'sfiscalyearending 30June 1984, 1985, and 1986. These records re-flect that for the years ending 30 June 1985 and 30 June1986, salestoGeneral Motors dropped about $1million(from about $1.7million infiscalyear 1985 to about$700,000 in fiscal year1986).4s41 This included a bid, apparently lost in September,for a 3-year con-tract for Michigan state income tax forms which Respondent had per-formed at Standish for 8 of the preceding 9 years.42 Despite this professed lack of knowledge,however,several pagesearlier Adair had been able to state that he thought that"all of the Chev-roletmanuals were done at Standish" in fiscal year 1984. Later, he saidthat he "thought"volume was down in Standish in fiscal year 1986, "butIdon't know because we don't keep separate records "43 They also show a lesser decline in the Ford account-from about$1,370,000 in fiscal 1985 compared with about$1,260,000 in 1986. Salesto Chrysler,however,rosefrom about$700,000 to$880,000.These lattersets of figures would seem to indicate that the"Canadian printers" maynot have represented as much of a threat to the market as Adair tesifiedIt is also worth noting that Respondent's sales to these three companies333It is,however,verydifficultto know from these barefigures for only threeclients how well the Company wasdoing during the remainder of 1985 andthe first part of1986 becausethe figuresrepresent only about one-thirdof Respondent's $9 million total sales volume,as testifiedto by Adair.Although an attorney for Respondent statedthat theyhad "total sales figures for all the corpora-tions,"Respondent chose not to introduce them; givenAdair's concession that the Respondent did pick up"some"new work during 1985-1986,the remaining fig-uresmay have cast a revealing light on an obscurecorner of thecase,and it would not be unfair to draw anadverse inference against Respondent for its resistance topainting a complete picture.Plumbers Local669 v.NLRB,789 F.2d 9, 15 fn.18 (D.C. Cir.1986). (Boardcorrectlydiscountedemployer's assertions that it made150 unsuccessfulbidsin the absence of any documenta-tion to support theclaim.)It iswell to recall at this pointthe uncontroverted and entirely credible testimony ofRockwell'sGlenn Hill that,in September 1985, RobertAdair hadtold him that"business wasreal goodand theywere thinking of creating a third satellite plant. . .pos-sibly inMichigan,or possiblyin Indiana."I can see noreason for Adair to havelied so elaborately to Hill aboutthe well-being of hisbusiness-and this was months afterassertedly losing theChevrolet work.Also relevant here is the uncontradicted testimony ofemployee Cummings that on an occasionbefore theunion activity commenced,as he andDennisAdairtalked about the new press,the latter said that it had"better register and is supposed to do a lot better colorwork,"and the Company was "trying to expand into anew field wherethey can getmore work for the color."Itwould be of considerable interest to know what the re-maining undisclosed sales figures show.The last time that Adair was asked(by his counsel)why "in Juneof '85" he "made the decision not to havethe pressdelivered to Standish,"he again answered interms of thelack of an overall basic need for the ma-chine itself rather than the choice of placement. He re-ferred tothe "invasion"by the Canadian printers and theinformation he had received indicating that GeneralMotorswould be producing its own service manuals inthe future.When he spoke of this topic thefirst time,Adairstated that"GeneralMotors photographican-nounced a$4 to $6 million dollar expansion of their facili-ties to handle more work."The secondtime,he offereda somewhatdifferentaccount: "myconversationwithpeople at GMphotographic who informed me they weregoing to make a very large expansion in their plant andthat they would possiblybe doing all General Motorsservicemanualsin the future."He went on,indeed, toexpand on conversationswith otherequipment firmswhich indicated equipment purchases by General Motorsgeared notonly to theproduction of service manuals forGeneralMotors,but also for"other people," meaningduring the fiscal year ending 30 June 1984, not long after which,accord-ing to Respondent,itwas encouraged to purchase the new press, amount-ed to about$3,263,000 compared with sales of$2,866,000 for the yearending 30 June 1986, a difference of only about$397,000. 334DECISIONS OF THENATIONALLABOR RELATIONS BOARDthat Respondent might be losing"more than just GeneralMotors'business. . .to this equipment."Respondent also introduced evidence that it made anattempt in March 1986 to sell the new press, again pursu-ing what I view as a misguidedtheory ofthe real issuehere.One might note,however,that while the evidenceunquestionably supports a conclusion that Respondentdid advertise the press for sale in a single issue of the"PrintersHot Line"on 5 March1986, the sales effortdoes seem half-hearted.Thus,the ad wascarried onlyonce;Adair testifiedthat his askingprice for the press,not shown in the ad, was "the same we paid for it, ap-proximately$770,000,"without indicatingwhy he wouldnot be willing to take a loss on a piece of equipment hedid not need;he testifiedthat he received "two or threeresponses"to the ad,but told us nothing else about them;and he neverbothered to try to resellthe pressto Rock-well,which,of course,deals in this sort of used equip-ment.But if Respondent was not in fact interested in sell-ing the press,what couldbe the reasonfor this docu-mented,yet seemingly tepid,advertisementeffort?Oneanswer might be that a Board complaint was pendingwhich alleged that Respondent's refusal totake deliveryof the press was inspiredby thesuccessful union organi-zational effort.There isalso conflict in the testimony regarding whenthe decision was made not to place the new press atStandish.AfterRockwell had stored thepress gratisuntil January 1986,itwas moved into commercial stor-age in Jackson,Michigan,for some months.At sometime priorto May 1986,or so Adair testified, "We decid-ed, my brother and I,that we had a lot of money in thepress sitting there brand new44 and decided that wewould put it into our Dexter plant and run itand put ourold press that was in Dexteras a standbypress intoStandish.We knew ifwe put it into Standish,itwouldjust sit there.So we put it into Dexterso that we couldget some use out of it."Thus,Robert at this point testi-monially placed the decision around the spring of 1986.Robert was not, however,elsewhere consistent in an-swering this question.Thus,when askedby counsel forthe General Counsel if it had been in May 1985that theoutlook forthenew press going to Standish hadchanged,Adair replied that he couldnot be specificabout the dates,but it was "[s]ometimein the springwhen I saw these contracts leaving,when we made a de-cision."Because the contracts allegedly"left" in June1985, Adairhere pushed the "decision"back a year. Butwhen Dennis,who was present during his father's testi-mony,was asked when he learned"that the decisionwould not be made [sic]to place the press in Standish,"he replied that he"first learned about it around Septem-ber [1985]...[r]ight around the time ofthe trip" toChicago,from "Bob Adair, Sr." Thus,there appears tobe a serious inconsistency within and between the twoAdairs on this point,casting doubton the overallveraci-ty ofRobert Adair concerning the timing of the decision.When Adair was asked why the decision was made "inMay" to ship the Goss to Dexter, he replied, "Well, ourdiscussion was that if we put it in Standish it would sitthere most of the time and not turn over. . . . [Itwouldsit there because] we didn'thave enough business to war-rant two presses.We were running one press [at Stand-ish] and turning out all the work we could get. And wehad a lot of money in this press and we wanted to use itsomehow so we put it in our main plant."Because thetestimony was that both Dexter and Standish producedautomotivemanuals, the next logical questionwasasked-why Dexter instead of Standish?The answer wasthat Dexter was the "main plant": "There will always bework done in Dexter because our prep department isthere but mainly because my brother John is there. Andthere are some jobs that I want him right there and hewants to be right there when they are printed for anumber of reasons having to do with quality,deliveryand so on." Adair explained that the"fast turnaroundjobs" are done in Dexter because of "the proximity ofthe prep department and it is closer to Detroit. It isquicker."For the following reasons, I find the foregoing expla-nation to be illogical:1.If there was not enough work at Standish for twoGoss HV presses,then there was also not enough workat Standish and Dexter for one each.On that assumption,does it make any sense to unpack,install,and perhapsoccasionally use (for "fast turnaroundjobs")a newly re-conditioned press instead of continuing to vigorously at-tempt to sell it "STILL IN CRATES. NEVER USED,"asRespondent'sMarch ad in the "Printers Hot Line"proclaimed?2. If the jobs for which Adair wanted brother John"right there"were the"quality"and "fast turnaround"jobs, it would appear that Respondent had been able toperform such work satisfactorily in the past with the ex-istingDexter equipment(Adair did not specify whatwere the"some jobs" for which he wanted John to bepresent,or how many such jobs there were to which hewas referring).No reason is offered why the new Gosswas suddenly needed for such work at Dexter. Obvious-ly,Adair was not referring to the ordinary,year-in, year-out manual printing that had been done at Standishwith-outJohn's immediate presence.453.Even if the foregoing made any sense, why did ittake from June 1985 until March or April 1986 for itsreasonableness to become evident to the Adairs? Adairtestified that it was in June 1985 that he "made the deci-sion that this press was a mistake"and he and his brother"discussed what to do.We had a problem." The fact isthat the first and only nominal attempt to sell the presswas not made until March 1986,and it remained in stor-age, after the Adairs finally inspected it in September,for about 6 months.44 The cost of the press and related equipment seems somewhat un-45 On brief,Respondent does not even refer to the"mainly becauseclear.Adair testified,and the documents in evidence appear to confirm,. . John is there"alleged purpose. The brief states-"reconditioned pressthat the total cost(not including$90,000 trade-in for the Color King) wasshipped to Dexterbecause Dexter had its own'prep department.'$770,000.Rockwell employee Glenn Hill, however, put the"net" cost atwas closer to Detroit automotive market,and had high volume, quick$566,000,a figure that Respondent's brief adopts.turn-around capability." ADAIR STANDISH CORP.It.should be pointed out that this same reasoning couldhave applied when the new machine was purchased inApril 1985.A decision based on the same special factors(brother John's location;the quick turnaround jobs)would have then also made it equally sensible to send thenew press to Dexter and ship the Dexter Suburban pressto Standish,which already had one Goss HV. Such anexplanation as Respondent offers has nothing to do withthevolumeof business,only thelogistics.Instead ofadopting that arguably sensible approach,however, Re-spondent had decided in April 1985 to put the new GossinStandish-until the Union won the September elec-tion.4. Subsequently,when asked again by counsel why thedecision not to receive the new press at Standish wasmade,Adair said,"Itwas based on the fact that we hadcompetitive problems and we were going to have lessbusiness at Standish and at Dexter,probably.And wedidn'tneed that additional capacity."Asked if it was hisassessment that Respondent could"produce the neces-sary volume of business with the one HV press that wasatDexter,"Adair answered, "That is right.We discussedthat and decided that we didn'tneed more than one." Ifind these replies most confusing.As for the lack of"need"for "that additional capac-ity" because of a business decline,Respondent alreadyownedthe additional capacity;the question was where tolocateit.As for the following question and answer, I amnot sure what Adair meant."[D]idn'tneed more thanone" what?Respondentalreadyowned at least two GossHV presses to which the testimony specifically alludes,the existing one at Standish and the new one put in atDexter.5.Having given this involved rationale for ultimatelysending the press to Dexter instead of Standish, Adairfailed utterly to replicate it when asked by his counsel onredirect examination,"In '85inJuneof 85when youmade the decision not to have the press delivered to Stand-ish,what were the principal considerations then?" Adairreplied,"the two principal considerations were the inva-sion of our market by the Canadian printers and my con-versationwith people at GM Photographic who in-formed me that they were going to make a very largeexpansion in their plant and that they would possibly bedoing all General Motors service manuals in the future."For one thing,as already shown,Adair had testified thathe and John had made the decision not to have the pressdelivered to Standish in the spring of 1986,and yet hewas willing to accept the predicate of the question that itwas "in June of '85."For another,the answer is not atall responsive to the question put; it is the answer to an-other question about why he may have been concernedthat buying the new press was a mistake.Both errorsshow,I think,for a man of his stature,and poise, an un-seemly uncertainty about the facts.The preceding analysis finds a good deal of fault withthe testimony of Respondent'sprincipalwitness in at-tempting to explain why the new press was shifted fromthe recently unionized Standish plant to the unorganizedDexter facility.In finding the testimony unbelievable, Ido not think that I am simply disputingAdair's businessjudgment.Although,it is true,I consider certain aspects335of the explanation highly improbable, I think such analy-sis isproper when the business "explanation"is asunlike-ly as this one is; and when it is accompanied by internaland external contradictions, failure to offer appropriateand available details, and similarinsigniaof unreliability,the weakness of the proffered explanation may be consid-ered affirmative proof of the General Counsel's case.Wright Line, 251 NLRB 1083, 1088 fn. 12 (1980), "Theabsence of any legitimate basis for an action, of course,may form part of the proof of the General Counsel'scase. See, e.g.,Shattuck Denn Mining Company t NLRB,362 F.2d 466 (9th Cir. 1966)." For the reasons thorough-ly set out above (including the express statements by su-pervisors linking the decision to the Union), then, I con-clude that Respondent's decision to emplace the newpress at Dexter instead of Standish was motivated solelyby antiunion considerations, in violation of Section8(a)(3).46The complaint and the evidence presented appear toallege two different theories of an 8(a)(3) violation re-garding Larry Foster and Cynthia Johnson. Paragraph13 refers to the refusal to take delivery of the Goss pressatStandish,"thereby causingthe layoff of employeesCynthia Johnson and Larry Foster," because of theunion activities, and union election victory, of "its em-ployees" (emphasis added). Paragraph 14 alleges that the25 September layoff of the two was motivated by "theiractivitieson behalf of, and support for the ChargingUnion, and because of the union election triumph. Itake paragraph 13 to allege that the Johnson and Fosterlayoffswere simply a proximate consequence of the un-lawful action of diverting the press, and paragraph 14 tomean that even if the altered decision about the presswas lawful, the selection of Johnson and Foster forlayoff was independently discriminatory.Regarding the second contention,it isdifficult to saythat Foster and Johnson were selected because of theirunion activities.46 The Respondent errs in stating that,to sustain an 8(a)(3) violation,the General Counsel"must meet theWright Linetest and show that theaction would not have taken place but for the union activity"That, ofcourse,isnot the test laid downby. Wright Line;as the Board recentlystated inCullum Mechanical Construction,281NLRB 453 fn 2(1986),"We ... do not adopt the judge's statement that the General Counselhad the burden of proving that Wokasch would not have been dis-charged absent his protected activity.SeeWright Line,251 NLRB 1083(1980)." The test,as the Board further states inCullum,iswhether theGeneral Counsel has established that"protected activity played a part" inthe adverse action taken, in a so-called mixed motive case,the respondentmay then attempt to show that the action would have been taken regard-less of the protected activity.NLRBY.TransportationManagement Corp.,462 U S.393, 400(1983).Although I would,however,not consider thepresent case to be one involving mixed motives,seeTransportationMan-agement,supra at 399 fn. 4, in which event it would seem sufficient toprove that the protected activity played a part in the action taken, theBoard holds that aWright Lineanalysis is required in all cases involvingan 8(a)(3) and(I)motivation,even where there is a finding of pretext,which "necessarily means that the reasons advanced by the employereither did not exist or were not in fact relied on, thereby leaving intactthe inference of wrongful motive established by the General Counsel"(Bridgeway Oldsmobile,281NLRB 1245 fn 2 (1986).quotingLimestoneApparel Corp,255 NLRB 722 (1981).)It should suffice to say that I con-clude that the General Counsel has established here that the union activi-ty was a motivating factor in redirecting the press and that Respondenthas not proved that, in the absence of such activity, it would have locat-ed the press at Dexter in any event 336DECISIONSOF THE NATIONALLABOR RELATIONS BOARDJohnson was one of the committee of six who spoke toAdairin June about improved benefits.Employee JosephKrozeleski testified that he once saw Johnson,Foster,and Naiman informing employees in the bindery about aunion meeting that night,which prompted him to tellAdair "these guys are organizing a union."Whether, asthe General Counsel assumes on brief,Krozeleski namedthe three is not clear;asked whatAdair replied,Kroze-leski said cryptically,"Not much really,because it wasprettymuch kept secret."It seems probable,however,especially in this small plant,thatAdair came to knowwho the union activists were.Johnson and former employee Judy Schumacher bothtestified that,probably in June,in speakingtoAdairabout the new press,they expressed a concern that itmight be equipped with a"stacker"like the existingGoss, a device which could automatically perform theirnormal job of press "jogger,"and which might result intheir layoff.According to Johnson,Adair "told me andJudy not toworry,we would not be getting laid off be-cause we would be put in the bindery department if [thenew press]had a stacker."Adair was not asked aboutthis statement,and hevery well mayhave made it, but itwould seem extraordinary if he meant it, given the histo-ry disclosedby this record.47Although Respondent maintained no rigid classifica-tion system,the record shows that workers were broadlyclassified in the minds of both management and labor.Johnson was,clearly,considered"press help" (the classi-fication given by Lachcik to himself at hearing);CarolBarber,testifying for theGeneral Counsel,said thatJohnson worked on the press"most of the time." How-ever,ithad not been uncommon in the past that whenwork slowed down on theColorKing press,towhichshe wasprincipallyassigned,Johnson,who began hercareer in the bindery,would be detailed to the binderyto take up slack there,and sometimes she might find her-self doing both kinds of work in the same day.In the summer of 1985, as work on the Color Kingcame to an end (Johnson was laid off for a week in June,together with all the bindery workers),she was assignedto the bindery at the time she was laid off on 25 Septem-ber. She and Foster were called out of the punchout lineby Adair tobe told that they were being laidoff; theygave different versions of the conversation.Johnson recounted that she hadtoldAdairthat thechoice was unfair"because I was working in the back[i.e.,the bindery],"and Adair had replied,"Well, youare considered press and things are really slow so I amgoing to have to lay you andLarry off."Foster recalledonly that Adair called the two of them out of line andsaid they were being laid off"for lack of work. That isall he said."It is difficult to understand why Johnson would thinkher selection was unfair.Surely she understood that herprimary jobwas working on the presses,and she alsoknew that,as she and Foster both freely testified, therehad been other occasions in the past on which they had41 1 might add that there were passages in the testimony of these seem-ingly dependable employees that left me wondering about theircredibil-ity.been laid off before other employees,primarily binderyworkers, over whom they held companywide seniori-ty.48Moreover,the likelihood of her imminent layoff inany event from the bindery work is made evident by thefact that also in September,four other bindery workerswere laid off shortly after Johnson.Although Adair testi-fied in answer to a question on cross that his "assessmentof an employee'smerit [is]the determining factor" in de-ciding who to lay off,there is no reason to believe thatJohnson'swork in the bindery was appreciably more val-uable than that of those who normally worked there.As for Foster,his union activity was more notorious-he had been a member of the original six-person commit-tee, he was one of the two or three employees who hadworn union badges before the election,he served as theunion observer at the election(and, as discussed above,his name may have been mentioned to Adair by Kroze-leski,asone of a group which was "organizing aunion").But with respect to his selection for layoff on 25September,there is,as in Johnson's case,no substantialbasis for inferring that the choice was related to such ac-tivity.Foster testified that he worked in "the press depart-ment."Although the record is rather uncertain on thepoint,it is clear that,since around early July, very littleor no work had been performed on the Color King presson which he had been employed.Thereafter,Foster wasdoing odd jobs(helping on the Goss press "if someonedid not come in," a "little maintenance"around theplant, and "help[ing] out in shipping.")Taking as truethe testimony of, inter alia,Foster,Johnson,and, ulti-mately,Barber,that Company seniority played no role inlayoff selection(Foster,first employed in 1980,had beenlaid off for 3 months between November 1980 and Feb-ruary 1981;for 5 months in 1982, called back for 2months, and then laid off for another month; laid off for4 months in 1983, and then for another month in thatyear after returning for 19 days; and laid off for 2months in 1984),there is no cogent proof that his selec-tion in 1985 was unjustly motivated.Given that the onlypress crews working were the ones that normally operat-ed the Goss(which did not include Foster);49 the Sep-48 In her 7 years with Respondent as of 1985,Johnson had been laidoff at least 13 times for periods lengthy enough to collect unemploymentbenefits.49 Foster testified that when he and Johnson were laid off in Septem-ber, the other two employees who had previously worked on the nowunused Color King "went onto nights."No effort was subsequently madeat the hearing to develop this statement As far as I can tell, Foster wassimply wrong on this score.Elsewhere in the record,Foster identified the three people whoworked with him on the Color King until it was taken down as "GregWalker,Cynthia Johnson and Judy Schumacher," and sometimes "GregKohn"Schumacher testified that she was granted personal leave for 3months on 23 August 1985 and did not attempt to return until November.Employee Brian Lachcik testified that among the crew working with himon the press night shift from January-November 1985 were "GreggKohn" and "Greg Walker." Employee McMann, asked who were theother empoyees on the night shift "during the summer of 1985," alsonamed"Greg Kohn"and "Craig [sic) Walker" (Lachcik also named a"Ralph Skelter"not mentioned by McMann).It seems fairly clear fromthis that Foster was wrong in saying that Walker(and/or Kohn and/orSchumacher)was transferred to the night shift when he and Johnsonwere laid off in late September I do not believe, however,that FosterContinued ADAIR STANDISH CORP.337tember releaseof five employees from the bindery (thestaff of whichvaries greatlywith the amount of workbeing done);and the small size(two to threeemployees)of the remaining department,shipping-receiving-ware-housing,it is difficultto conclude that Respondent wasacting from antiunon motivation in determining thatFoster should be thenext to go.Thisis not to say that a certain aura of suspicion doesnot emanate from the testimony and the basicfacts of thecase.Foster and Johnson werecoremembers of theunion effort,with Foster being particularly conspicuous.Because of the several record admissions that in the pastDennisAdair hadoften laid off regardless of plant se-niority,itmight have seemed the easiest course for himto say thatthe choice of Johnsonand Foster was madeon the basisof a lack ofpress work plus the kind of oddjobs that they had beendoing.Instead,Adair became in-volved in anassertion that the other people in the press-room"were morequalifiedat their positions. . . . [t]heother members of the crews were betteratwhat theywere doingthan Larrycould have been if he had re-placed them."He also stated that Foster was "not quali-fied"to perform work in thebindery.He eventuallycame around,however,to saying that there was sort of apresumptionof superiority; "But I would not lay some-body off thatwas normally in that position,because ifthey are normallyin that position, they're there becausethey're good,and I'm not going to replace them." Hethen answered"Yes" to theleading question,"Is it fairto say youmaintained the crews intact?"In explainingthe choice of Johnson,Adair couldnot rely onher lackof qualificationto perform bindery work,so he simplystated that she was not a "binderyworker,"and there-fore not entitled to considerationover thosewho were.There is something dubious about all this.Nonetheless,given the unquestioned absence ofany policyfavoringcompanywideseniority,and the fact, so far as the recordshows,that Foster and Johnson were the next likely can-didates forlayoff (with other bindery workersfollowinga few days later),I cannot conclude that the selection ofthose twofor layoffon 25 September should be attrib-uted to their union association.The otherquestion apparently posed by the com-plaint-whether the diversion of the new press had the.consequenceof causingthe layoff of Fosterand Johnson(perhaps moreappropriatelya subject for discussion inthe remedy section)-can be answeredbriefly.To reacha conclusion of consequential discrimination,the recordwould at least have to show that,had the new Goss beeninstalled at Standishby 25 September1985, there woulddeliberately intended to lie about a matter so easily subject to documenta-ry and other refutationThis matter is further confused by the testimony of Johnson that theemployees who worked with her on the Color King had been Foster,Schumacher,and Bob Bonner(and Ray Moore"before he quit" in June1985).There is no evidence,from the identification of the night crewgiven by various employees,thatBonner ever transferred to that shift.Foster testified that when he occasionally worked on the Goss during thesummer of 1985. Bonner was the "roll stand attendant,"and he furtherstated that,at the time of his testimony,Bonner was still working on thatpress,presumably on the day shift.Bonner was one of the group of sixthatmet with Adair in June about increased benefits,and he also metwith the union -)rganizer thereafter.have been additionalworkdone on that press.There isno such evidence in the record,nor can it be assumed. Ifthe recordcontained some description of what work wasperformed on the newGossatDexter during thatperiod,there might be some basis for drawing such aninference,but the record is silent in that subject.Accord-ingly, I recommend that this allegation be dismissed.D. The Alleged8(a)(S) ViolationsRegarding the allegations of unilateral action laidunder Section 8(a)(5), however,the General Counsel hasmade her case.As previouslynoted,layoffs are a manda-tory bargaining subject about which an employer cannotact unilaterally after a union has prevailed in a represen-tation election.ClementsWire& Mfg. Co.,supra, 257NLRB1058, 1059 (1981). The failureto notifyand con-sultwith the Union aboutthe layoffsof Foster and John-son on 25 September,presenting the Union instead witha fait acompli, thereby violatedSection 8(a)(5).5°CONCLUSIONS OF LAW1.Respondent Adair Standish Corporation is an em-ployer engaged in commerce and in an industry affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.Flint Local 282-C,Graphic Communications Inter-national Union,AFL-CIO isa labor organization withinthe meaning of Section2(5) of the Act.3.By, in or about July 1985 and August 1986, tellingemployees that a new printing press would not be, mightnot be,or was not installed at the Standish,Michiganplant,because of the union activities of the employees; inSeptember 1985, posting a notice inviting employees torevoke their union authorization cards while failing tonotify employees that their decisions on the matter werevoluntary and would not adversely affect their employ-ment,and having a supervisor personally inform employ-ees of this program; in October1985, in an atmosphereof hostilityto the union,conducting an interview of anemployee in preparation for a hearing on objections toan election,and, while conducting such an interview, ex-ceeding the legitimate scope of inquiry,an failing toinform the employee that her participation was voluntaryand that she could refuse to answer any questions, Re-spondent violated Section 8(a)(1) of the Act.4.By, in 1985 and 1986, refusing to install a new print-ing press at the Standish, Michigan plant as it had origi-nally intended and instead installing the press in itsDexter,Michigan plant;and by,on or about 13 Septem-ber 1985,announcing and implementing a new and morestrict attendancepolicy,and, on 17 September,applying50 The fact that there existed an established past practice of makingsuch layoffs would seem to be totally immaterial in the presence of a newbargaining agent, which, of course, has never had an opportunity to ac-quiesce in, or waive its rights to be consulted about, the Employer's rightto take such action unilaterally. As the Board held inClements WireandagaininSan Antonio Portland CementCo, 277 NLRB 309 (1985), quotingEltra Corp,263 NLRB No. 106 (Aug 31, 1982) (not reported in Boardvolumes), "while an employer may properly decide that an economiclayoff is required, once such a decision is made, the employer must nev-ertheless notify the union and, upon request, bargain with it concerningthe layoff."i 338DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthe policyto employees Cummings and Lachcik, Re-spondent violated Section 8(a)(3) and(1) of the Act.5.By, in September 1985, unilaterally changing its at-tendance policy and laying off employees,Respondentviolated Section 8(a)(5) and(1) of the Act.6. In all other respects alleged in the complaint, theGeneral Counselhas failed to establish that Respondentviolated the Act.THE REMEDYCertain remedial relief is calledfor by theconclusionsreached above,in addition to the customary cease-and-desist order and the posting of notices.First,I shall recommend that Respondent be requiredto transfer the new GossHV pressfrom the Dexter plantto the Standish plant,as had been originally contemplat-ed prior to the adventof the Union. That will help torestore the intended status quo. If,of course,future bonafide business considerations warrant removal or sale ofthe press,nothing in the law would preclude such action.Second,Larry Fosterand Cynthia Johnson must bemade wholefor their layoffs,which were accomplishedwithout the notice and consultation requiredby law.Cle-mentsWire,supra at 1059,and cases cited at fn.8. It isobviousfrom therecord thatlayoffsand recalls are fre-quent at this plant.Fostertestified that he was recalledto work "sometime in May" of 1986;he was employed atthe plant on 6 August,the day he testified.It seems fairto assume that reinstatementoccurredon the day in Mayon which he was recalled,but because there may besome unknown problem about his reinstatement I shallinclude inthe remedya provision for his reinstatement.Johnson testified that she was recalledaround Christ-mas 1985,worked 3 days,51was laid off again,and wascalled backfor 1 day inJanuary.I sustained an objectionto furtherquestioning whether she"refuse[d] reinstate-ment"when she was called back toworkinmid-April,on the theorythat recalls made subsequent to the filingof a charge of discrimination are not relevant to the issueof discriminatory motivation.In Johnson's case,I do notbelieve that a termination date can be determined herefor her backpayperiod;thatwill haveto beresolved atthe compliance stage.Clements,supra,had the employer bargain,on request,with the union concerninglayoffsthat had occurredduring a 20-month period;because we deal here withony two employees,one of whom has evidently been re-instated, I see no need for such aspecificorder. I haveconsidered the General Counsel's recommendation thatthe backpay remedy applyto "any employees in the unitwho have been unilaterallylaid offsince September 13,1985." But the record establishes with anyclarity onlythe unilateral layoff of Foster and Johnson.Unlike thenew disciplinarypolicy,the evidence does not show thatthe Respondent adopted a"policy"of unilaterallayoffswhich was presumably applied thereafter.The Board has adopted some slightly varying remediesrecently in these unilaterallayoffcases, perhaps based onitsknowledge about whether employeeshave or have51 A period about which she exhibited some uncertainty on cross-ex-amination.not probably returned to work.CompareSan AntonioPortland,supra,withFlex Products,278NLRB 417(1986). For want of a better reason for choosing,I shallfollow the formula inFlex,the more recent case. BothFoster and Johnson should be made whole for their netloss of earnings from 25 September 1985 to the date ofRespondent'soffer ofreinstatement to them,with inter-est, in accordancewith F.W.Woolworth Co.,90 NLRB289 (1950), andFloridaSteelCorp.,231NLRB 651(1977).b2The same monetary remedy should apply toEdward Lachcik regarding his 2-day suspension.The disciplinary notices issued to Cummings andLachcik on 17 September1985 must be rescinded and ex-cised from their records.In this instance,the adoption ofthe new tardiness policy was an affirmative act, and it isfair to presume that it has been applied according to itsterms.As the Board held inVan Dorn Plastic MachineryCo., 265 NLRB864 (1982),the rule must be rescindedand the status quo restored by removing from theirrecords and making whole all employees"adversely af-fected" by the "unilateral change in[the employer's]attendance/tardiness program including,as appropriate,reinstatement to their jobs and backpay"in the mannerset forth above.The policythreatening "immediate" dis-cipline foreveryinstance of tardiness,and the one offer-ing to assist in revoking authorization cards, must also berescinded and notice thereof removed from the walls.The GeneralCounsel seeks the inclusion of a visitator-ialclause to assist in assessing compliance with thisOrder.The General Counsel has,as a matter of rote, in-cluded this request in every brief filed with administra-tive law judges over the past several months,and hasalsomade the clause subsequently an issue before theBoard.Although not flatly rejecting the possibility ofadopting such a clause, the Board has not,to my knowl-edge,ever done so; its reaction appears to have invari-ably been that the clause is "not appropriate"in the cir-cumstances of the case before it.E.g.,E.B.Manning &Son,281 NLRB 1124 fn. 1 (1986);Princeton Holiday Inn,282 NLRB 30 fn.2 (1986) (finding clause"unnecessary"even in absence of exceptions to it).Although the clauseseems benign enough and probably useful,Icannot dis-tinguish the present case from others in which the Boardhas determined it to be inappropriate. I shall thereforenot recommend approval of the General Counsel's re-quest.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed5aORDERThe Respondent, Adair Standish Corporation,Stand-ish,Michigan, its officers,agents, successors,and assigns,shall1.Cease and desist from52 See generallyirisPlumbingCo., 138 NLRB 716 (1962)55 If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. ADAIR STANDISH CORP.(a) Refusing to bargain with Flint Local 282-C, Graph-icCommunications International Union,AFL-CIO (theUnion),or any other labor organization,by, after a unionhas prevailed in a representaton election,making materialchanges in the existing terms and conditions of employ-ment of its employees without consulting the union.(b)Discriminating against employees for supportingthe Union or any other labor organization by transferringequipment in order to diminish the employment oportun-ities available to such employees and by promulgatingmore stringent attendance rules.(c) Telling employees that equipment would not be ormight not be or was not installed at their plant becauseof their union activities.(d) Informing employees about,and assisting them inthe exercise of, their right to revoke authorization cards,without also notifying employees of their right not to doso and of the fact that employees who fail to take advan-tage of the offer would not be adversely affected; andhaving supervisors personally inform individual employ-ees of the right to revoke their cards.(e)Conducting interviews with employees in prepara-tion for a hearing(i)without informing them that theirparticipation is purely voluntary and that they can refuseto answer any questions,or (ii)in an atmosphere of hos-tility to the union involved,or (iii)while conductingsuch interviews,exceeding the legitimate scope of in-quiry for such interviews so as to unnecessarily and coer-cively intrude into the Section 7 activities of employees.(f) In any other manner coercing,restraining,or inter-fering with the Section 7 rights of employees.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a) Promptly install in its Standish,Michigan plant theGoss HV press which was installed in the Dexter,Michi-gan plant in May 1986.(b) If it has not already done so, reinstateCynthiaJohnson andLarryFoster to their former jobs or, ifthose jobs no longer exist,to substantially equivalentones, without prejudice to their rights and privileges, andmake them whole in the manner set forth in the remedysection of this decision.In addition,make whole any em-ployees, including Edward Lachcik,who have sufferedlosses, including suspension and discharge,stemming339fromapplicationof the new policyrelating to tardinessadopted onor about 13September 1985.(c)Remove from its files any reference to thelayoffsof Larry Foster and CynthiaJohnson on 25 September1985,and any references to the disciplinary noticesissued to Tim Cummings and EdwardLachcik on 17September 1985 and tootherdisciplinary actioninvolv-ing other employees since on or about 13 September1985 issued pursuant to the new tardiness rule adopted atthat time,and notifythemall in writing that such remov-al has been made,and that such adverse actions will notbe used as a basisfor futurepersonnel actions againstthem;and rescind the 13 September 1985 tardiness disci-plinarypolicy and the offerof assistance for the revoca-tion of union authorization cards also announced on orabout 13 September 1985, and remove the posted noticesof such policies.(d)Notify andconsultwiththeUnion,on request,beforemaking changes in any mandatorysubject of bar-gaining.(e)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,socialsecuritypayment records, timecards,personnelrecordsand reports,and all other records nec-essary to analyze the amountof backpaydue under theterms of this Order.(f)Post at its place of business in Standish,Michigan,copiesof theattached notice marked"Appendix."54Copies ofthe notice,on forms providedby theRegionalDirector for Region7,afterbeing signed by the Re-spondent's authorized representative,shall beposted bythe Respondent immediately upon receipt and maintainedfor 60consecutive days in conspicuous places includingallplaceswherenotices to employees are customarilyposted.Reasonable steps shallbe taken bythe Respond-ent to ensure that the notices are not altered,defaced, orcovered byany other material.(g)Notify theRegional Director in writing within 20daysfrom the dateof this Order whatsteps the Re-spondent has takento comply.54 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "